Exhibit 10.6

Execution Version

CRUDE OIL GATHERING AGREEMENT

BY AND BETWEEN

ROSEHILL OPERATING COMPANY, LLC, AS PRODUCER

AND

GATEWAY GATHERING AND MARKETING COMPANY, AS GATHERER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 Definitions

     1  

Section 1.1 Definitions

     1  

Section 1.2 Other Terms

     11  

Section 1.3 References and Rules of Construction

     11  

ARTICLE 2 Product Dedication and Real Property Dedication

     11  

Section 2.1 Producer’s Dedications

     11  

Section 2.2 Conflicting Dedications

     12  

Section 2.3 Producer’s Reservation

     12  

Section 2.4 Releases from Dedication

     13  

Section 2.5 Covenants Running with the Land

     14  

Section 2.6 Memorandum

     14  

Section 2.7 Construction Costs

     14  

ARTICLE 3 System Expansion and Connection of Wells

     15  

Section 3.1 Development Report; System Plan; Meetings

     15  

Section 3.2 Expansion of System and Connection of Separator Facilities

     18  

Section 3.3 Temporary Services

     20  

Section 3.4 Cooperation

     21  

Section 3.5 Grant of Access; Real Property Rights

     21  

ARTICLE 4 Measurement Devices

     22  

Section 4.1 Measurement Devices

     22  

Section 4.2 Measurement Procedures

     24  

Section 4.3 Product Meter Adjustments

     25  

ARTICLE 5 Tender, Nomination, and Gathering of Production

     25  

Section 5.1 Tender of Dedicated Production

     25  

Section 5.2 Services; Service Standard

     25  

Section 5.3 Nominations, Scheduling, and Curtailment

     26  

Section 5.4 Suspension/Shutdown of Service

     27  

Section 5.5 Marketing and Transportation

     28  

Section 5.6 No Prior Flow of Product in Interstate Commerce

     28  

ARTICLE 6 Fees

     28  

Section 6.1 Fees

     28  

Section 6.2 Fee Adjustments

     28  

Section 6.3 Treatment of Byproducts, System Gains/Losses, Fuel and Related
Matters

     29  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 7 Quality

     30  

Section 7.1 Quality Specifications

     30  

Section 7.2 Failure to Meet Specifications

     31  

Section 7.3 Indemnification Regarding Quality

     32  

ARTICLE 8 Term

     32  

Section 8.1 Term

     32  

Section 8.2 Effect of Termination or Expiration of the Term

     32  

ARTICLE 9 Title and Custody

     33  

Section 9.1 Title

     33  

Section 9.2 Custody

     33  

ARTICLE 10 Billing and Payment

     33  

Section 10.1 Statements

     33  

Section 10.2 Payments

     34  

Section 10.3 Adequate Assurances

     34  

Section 10.4 Audit

     35  

ARTICLE 11 Remedies

     35  

Section 11.1 Suspension of Performance; Temporary Release from Dedication

     35  

Section 11.2 No Election

     36  

Section 11.3 DIRECT DAMAGES

     36  

ARTICLE 12 Force Majeure

     36  

Section 12.1 Force Majeure

     36  

Section 12.2 Extension Due to Force Majeure

     37  

ARTICLE 13 Change in Law; Uneconomic Service

     37  

Section 13.1 Changes in Applicable Law

     37  

Section 13.2 Unprofitable Operations and Rights of Termination

     38  

ARTICLE 14 Regulatory Status

     39  

Section 14.1 Non-Jurisdictional System

     39  

Section 14.2 Government Authority Modification

     40  

ARTICLE 15 Indemnification and Insurance

     40  

Section 15.1 Reciprocal Indemnity

     40  

Section 15.2 Indemnification Regarding Third Parties

     41  

Section 15.3 Penalties

     41  

Section 15.4 Insurance

     41  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 16 Assignment

     41  

Section 16.1 Assignment of Rights and Obligations under this Agreement

     41  

Section 16.2 Pre-Approved Assignments

     42  

Section 16.3 Change of Control

     42  

ARTICLE 17 Other Provisions

     43  

Section 17.1 Relationship of the Parties

     43  

Section 17.2 Notices

     43  

Section 17.3 Entire Agreement; Conflicts

     43  

Section 17.4 Waivers; Rights Cumulative

     44  

Section 17.5 Amendment

     44  

Section 17.6 Governing Law; Venue

     44  

Section 17.7 Parties in Interest

     44  

Section 17.8 Preparation of Agreement

     44  

Section 17.9 Severability

     44  

Section 17.10 Counterparts

     45  

Section 17.11 Confidentiality

     45  

 

EXHIBITS

 

EXHIBIT A

 

DESCRIPTION OF DEDICATION AREA

EXHIBIT B

 

INSURANCE

EXHIBIT C

 

INDIVIDUAL FEE; THRESHOLD AMOUNT

 

 

iii



--------------------------------------------------------------------------------

CRUDE OIL GATHERING AGREEMENT

This Crude Oil Gathering Agreement is made and entered into on April 27, 2017
(together with each Agreement Addendum and the Exhibits hereto, this
“Agreement”), but is effective as of April 27, 2017 (the “Effective Date”) by
and between Rosehill Operating Company, LLC, a Delaware limited liability
company (“Producer”), and Gateway Gathering and Marketing Company, a Maryland
corporation (“Gatherer”). Producer and Gatherer may be referred to individually
as “Party” or collectively as “Parties.”

Recitals:

A.    Producer owns rights, title and interests in certain oil and gas leases
and other interests located within the Dedication Area (defined below) that
require services related to the gathering of hydrocarbons.

B.    Producer wishes to obtain such gathering services from Gatherer pursuant
to this Agreement.

C.    Producer desires to dedicate all crude oil it owns or Controls that is
attributable to its right, title, and interest in certain oil and gas leases and
other interests located within the Dedication Area to the System (defined
below).

D.    Gatherer owns and operates an Individual System that gathers Product from
certain oil and gas leases and other interests.

Agreements:

NOW, THEREFORE, in consideration of the mutual agreements in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Gatherer and Producer hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:

“Abandonment Date” has the meaning given to it in Section 3.2(d).

“Additional/Accelerated Well” has the meaning given to it in Section 3.2(c).

“Adequate Assurance of Performance” has the meaning given to it in Section 10.3.

“Adjustment Year” has the meaning given to it in Section 6.2(a)(ii).

“Administrator” has the meaning given to it in Section 7.1(f).

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person. Producer and Gatherer and Raven
Gathering System, LLC shall not be considered Affiliates of each other for
purposes of this Agreement, except for Section 2.2(b).

“Affiliate Entity” means any Affiliate to whom Gatherer assigns its rights and
obligations under this Agreement.

“Affiliate Entity Dedicated Properties” has the meaning given to it in Section
16.1(a)(ii).

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Addendum” means an Agreement Addendum by and between Producer and
Gatherer that expressly states that it is governed by this Agreement.

“Agreement Addenda” shall be the collective reference to each Agreement Addendum
then in effect.

“Associated Water” means water that is produced with Producer’s owned or
Controlled Product and delivered with such Product to the System at the Receipt
Point, which Gatherer will separate (if and to the degree required) from such
Product prior to the redelivery of such Product to Producer at the Delivery
Point; provided that from and after the point that such water has been separated
from such Product (such term, in this context, used excluding Associated Water)
and delivered into the Water System, such water shall cease to be Associated
Water hereunder and shall be deemed to be Produced Water.

“Barrel” means a quantity consisting of forty-two Gallons.

“Beneficiary” has the meaning given to it in Section 4.1(g).

“BS&W” means basic sediment and water (which for the avoidance of doubt,
includes both Associated Water and Produced Water).

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Texas are generally open for business.

“Cancellation Date” has the meaning given to it in Section 3.1(c).

“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.

“Communications” has the meaning given to it in Section 17.2.

“Conditional Amount” has the meaning set forth in Section 10.1(a).

“Conflicting Dedication” means any gathering agreement, commitment, or
arrangement (including any volume commitment) that requires Producer’s owned
Product or Product that Producer Controls to be trucked from or sold to a Third
Party at the lease or to be gathered on any gathering system or similar system
other than the System, including any such agreement, commitment, or

 

2



--------------------------------------------------------------------------------

arrangement burdening properties hereinafter acquired by Producer in the
Dedication Area. No dedication of acreage shall constitute a Conflicting
Dedication if Producer’s requirement under such dedication is to deliver Product
from the tailgate of the System or any other point that is a Delivery Point
hereunder.

“Control” (including the term “Controlled”) means (a) with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise and (b) with respect to
any Product, such Product produced from the Dedication Area and owned by a Third
Party or an Affiliate and with respect to which Producer has the contractual
right or obligation (pursuant to a marketing, agency, operating, unit, or
similar agreement) to market such Product and Producer elects or is obligated to
market such Product on behalf of the applicable Third Party or Affiliate.

“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Gatherer).

“Day” means a period of time beginning at 12:00 a.m. (midnight) Central Time on
a calendar day and ending at 12:00 a.m. (midnight) Central Time on the
succeeding calendar day. The term “Daily” shall have the correlative meaning.

“Dedicated Production” means (a) Product owned by Producer or an Affiliate of
Producer and produced from a Well within the Dedication Area that is operated by
Producer or an Affiliate of Producer, (b) Product produced within the Dedication
Area that is owned by a Third Party and under the Control of Producer, and
(c) Purchased Dedicated Production.

“Dedicated Properties” means the interests held by Producer or its Affiliates in
the oil and/or gas leases, mineral interests, and other similar interests as of
the Effective Date or acquired by Producer or its Affiliates after the Effective
Date that relate to land within the Dedication Area. Notwithstanding the
foregoing, any interest that is permanently released pursuant to Section 2.4(a)
or otherwise shall cease to be included in this definition of “Dedicated
Properties” immediately upon the effectiveness of such permanent release.

“Dedications” means the Product Dedication and the Real Property Dedication
together, and “Dedication” means the Product Dedication or the Real Property
Dedication, as applicable.

“Dedication Area” means the area described on Exhibit A, including any additions
or supplements to such Exhibit after the Effective Date and when the context
requires.

“Delivery Point” means the point at which custody transfers from Gatherer to or
for the account of Producer. The custody transfer point may include (a) the
facilities of a Downstream Facility, (b) trucks, (c) the facilities of an oil
processing facility or (d) any other point as may be mutually agreed between the
Parties. The Delivery Points for each Individual System in existence on the
Effective Date shall be set forth in writing between Producer and Gatherer, and
additional points may become Delivery Points hereunder upon mutual agreement of
the Parties as construction is completed on additional facilities in
satisfaction of the needs identified by Producer and the Parties shall
continuously update the list of Delivery Points by mutual agreement.

 

3



--------------------------------------------------------------------------------

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Facility” means any pipeline downstream of any Delivery Point on the
System.

“Drilling Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.

“Drip Condensate” means that portion of Gas owned or Controlled by Producer
received into the Gas System (without manual separation or injection) that
condenses in the Gas System, and is recovered from the Gas System by Gatherer.
If at any time Gatherer is not providing gathering services to Producer in the
Dedication Area with respect to Gas, there will be no Drip Condensate delivered
into the Individual System.

“Effective Date” has the meaning given to it in the preamble of this Agreement.

“Escalation Percentage” means 3.0%.

“Excluded Amounts” means Gatherer’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Separator Facilities in the Development Report that
Producer at such time intends to develop.

“Facility Segment” means each segment of an Individual System comprised of
facilities beginning at a Receipt Point and ending at a Delivery Point. If an
Individual System does not contain any such distinct segment, then the term
Facility Segment shall be synonymous with Individual System.

“First Development Report” means the first Development Report delivered by
Producer to Gatherer that satisfies the requirements for a Development Report in
Section 3.1(a) and Section 3.1(b).

“Flash Gas” means any gas that has been vaporized from Product resulting from
the gathering and treating of Product in the Individual System pursuant to this
Agreement and has been collected by Gatherer.

“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared); (c)
insurrections, hostilities, riots; (d) floods, droughts, fires, storms, storm
warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind in lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and

 

4



--------------------------------------------------------------------------------

other events beyond the reasonable control of the Claiming Party that affect the
timing of production or production levels; (k) action or restraint by court
order or any Governmental Authority (so long as the Claiming Party has not
applied for or assisted in the application for, and has opposed where and to the
extent commercially reasonable, such action or restraint), (l) delays or
failures by a Governmental Authority to grant Permits applicable to the System
(or any Individual System) so long as the Claiming Party has used its
commercially reasonable efforts to promptly make any and all required filings
with such Governmental Authority relating to such Permits, and (m) delays or
failures by the Claiming Party to obtain easements and rights of way, surface
leases and other real property interests related to the System (or any
Individual System) from Third Parties, so long as the Claiming Party has used
its commercially reasonable efforts to obtain such easements and rights of way,
surface leases and other real property interests. The failure of a Claiming
Party to settle or prevent a strike or other labor dispute with employees shall
not be considered to be a matter within such Claiming Party’s control.

“Gallon” means one U.S. Standard gallon measured at 60 degrees Fahrenheit.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including Flash Gas and, unless otherwise
expressly provided herein, liquefiable hydrocarbons, and including inert and
noncombustible gases, produced in the Dedication Area.

“Gas System” means the Gas gathering system providing Gas gathering services to
Producer.

“Gatherer” has the meaning set forth in the preamble of this Agreement.

“Gatherer Group” means Gatherer, its Affiliates, and the directors, officers,
employees, and agents, of Gatherer and its Affiliates; including Raven Pipeline
even though Raven holds no equity in Gatherer.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.

“Group” means (a) with respect to Gatherer, the Gatherer Group, and (b) with
respect to Producer, the Producer Group.

“Increase in Fee” has the meaning given to it in Section 6.2(b).

“Individual Fee” means the rate for each Individual System set forth on Exhibit
C.

“Individual System” means the portion of the System beginning at the Receipt
Points described on the applicable Agreement Addendum and ending at the Delivery
Points described on the applicable Agreement Addendum. The Individual Systems in
existence on the Effective Date are more particularly described in the
applicable Agreement Addendum. Additional Individual Systems may be added to the
System from time to time in satisfaction of the needs identified by Producer and
evidenced in writing between Producer and Gatherer.

 

5



--------------------------------------------------------------------------------

“Initial Term” has the meaning given to it in Section 8.1.

“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).

“Inventory Account” has the meaning given to it in Section 5.4(f).

“Invoice Month” has the meaning given to it in Section 10.1(a).

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Loss” or “Losses” means any actions, claims, causes of action (including
actions in rem or in personam), settlements, judgments, demands, liens,
encumbrances, losses, damages, fines, penalties, interest, costs, liabilities,
expenses (including expenses attributable to the defense of any actions or
claims and attorneys’ fees) of any kind or character, including Losses for
bodily injury, death, or property damage, whether under judicial proceedings,
administrative proceedings or otherwise, and under any theory of tort, contract,
breach of contract, breach of representation or warranty (express or implied) or
by reason of the conditions of the premises of or attributable to any Person or
Person or any Party or Parties.

“Measurement Device” means the lease automatic custody transfer, coriolis, or
other metering device or equipment which, along with application of test results
(e.g. shrinkage factors, BS&W factors, meter proves, etc), as required for the
Individual System, measure the amount of oil, water, and BS&W, all of which
shall conform to industry standards and government regulations, as further
described in Article 4.

“Measurement Point” means the Measurement Device that the Parties have agreed in
writing will measure the volume of Product moving through the Individual System.

“Meetings of Senior Management” means meetings between senior members of
management of Gatherer and Producer, or, if applicable, senior members of
management of an Affiliate of Gatherer or Producer, respectively, that Controls
such entity.

“Modifications” has the meaning given to it in Section 3.1(c).

“Month” means a period of time from 7:00 a.m. Central Time on the first Day of a
calendar month until 7:00 a.m. Central Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.

“Monthly Loss/ Gain Report” means, with respect to any Invoice Month, the report
delivered pursuant to Section 10.1(c), which shall include statements of the
following with respect to such Invoice Month: (a) the System Gains/Losses,
(b) the Other System Fuel used by Gatherer in the

 

6



--------------------------------------------------------------------------------

operation of the Individual System, (c) the Associated Water returned to
Producer, and (d) to the extent required by a writing signed by Producer and
Gatherer, the Drip Condensate, the Recovered Oil and Flash Gas recovered by
Gatherer and returned to Producer. With respect to any allocated volumes
(specifically, those described in clauses (c) and, if applicable, (d)), the
information included shall be of sufficient detail such that Producer may verify
that the allocation procedures then in effect for the applicable Invoice Month
were applied.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.

“Net Standard Volume” means, with respect to Product, the gross standard volume,
excluding BS&W. For purposes of this definition, the following terms have the
definitions set forth below:

1.    “Indicated Volume” means the change in meter reading which occurs during a
receipt or delivery (Indicated Volume = closed meter reading - open meter
reading).

2.    “Gross Volume” means the Indicated Volume multiplied by the meter factor
for the particular liquid and flow rate under which the meter was proved.

3.    “Gross Standard Volume” means the Gross Volume, corrected for base
gravity, at standard temperature corrected to standard pressure.

“Oil Quality” means the inherent characteristics of Product as determined by
measurement or tests including BS&W, API gravity, sulfur content, viscosity,
pour point, wax crystallization temperature, metals content, and similar
characteristics.

“On-Line Deadline” has the meaning given to it in Section 3.2(b).

“Other System Fuel” means any (a) Gas delivered by Producer to Gatherer pursuant
to a Transaction Document between Producer and Gatherer related to gas gathering
services, or (b) Flash Gas, in each case, measured and used as fuel by Gatherer.

“Owner” has the meaning given to it in Section 4.1(g).

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.

“Period of Three Years” means, with respect to any report delivered hereunder,
the period beginning on the first Day of the fiscal quarter during which such
report is required to be delivered and ending 36 Months after such date.

“Permits” means any permit, license, approval, or consent from a Governmental
Authority.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.

 

7



--------------------------------------------------------------------------------

“Planned Separator Facility” has the meaning given to it in Section 3.1(b)(i).

“Planned Well” has the meaning given to it in Section 3.1(b)(i).

“Produced Water” means water that is produced as a byproduct of Producer’s
operation of the Wells that are located in the Dedication Area; provided that
any water that is Associated Water shall not constitute Produced Water hereunder
until such time as it has been separated from Product and ceases being
Associated Water. The term “Produced Water” shall refer to all water that is in
the Water System, whether such water is in the form of saltwater or water that
has completed the recycling and treating processes.

“Producer” has the meaning set forth in the first paragraph hereof.

“Producer Group” means Producer, its Affiliates, and the directors, officers,
employees, and agents of Producer and its Affiliates.

“Producer Line Fill” has the meaning given to it in Section 5.4(f)(i).

“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).

“Product” means the crude oil produced from oil or gas wells, in its natural
form, which may include Associated Water and Flash Gas naturally produced
therewith.

“Product Dedication” means the dedication and commitment made by Producer
pursuant to Section 2.1(a). “Psig” means pounds per square inch gauge.

“Purchased Dedicated Production” means Product produced by a Third Party that
(a) either (i) has been purchased by Producer or (ii) the Parties have mutually
agreed should be considered “Dedicated Production,” and (b) for which the
Parties have agreed upon a Receipt Point for delivery into the Individual
System.

“Real Property Dedication” means the dedication and commitment made by Producer
pursuant to the first sentence in Section 2.1(b).

“Receipt Point” means the point at which custody transfers from Producer to
Gatherer. The custody transfer point may include: (a) with respect to any Well
serviced by a Separator Facility, each of the connecting flanges on the System
located at or near such Separator Facility, which flanges connect such Separator
Facility to the System, (b) with respect to any Well that is not serviced by a
Separator Facility, each of the connecting flanges on the System that connect
the Producer’s line to the System, (c) with respect to any Product delivered to
an Individual System by truck, the applicable truck unload facility or (d) any
other point as may be mutually agreed between the Parties. The Receipt Points in
existence on the Effective Date shall be set forth in writing between Producer
and Gatherer, and additional points may become Receipt Points hereunder upon
mutual agreement of the Parties as construction is completed on additional
facilities in satisfaction of the needs identified by Producer and the Parties
shall continuously update the list of Receipt Points by mutual agreement.

 

8



--------------------------------------------------------------------------------

“Recovered Oil” means that portion of Product Controlled by Producer received
into the Water System that is recovered by Gatherer. If at any time Gatherer is
not providing gathering services to Producer in the Dedication Area with respect
to Produced Water, there will be no Recovered Oil delivered into the Individual
System.

“Redetermination Deadline” has the meaning given to it in Section 6.2(a)(ii).

“Redetermination Proposal” has the meaning given to it in Section 6.2(a)(i).

“Redetermined Individual Fee” has the meaning given to it in Section 6.2(a)(i).

“Reimbursed Amount” has the meaning given to it in Section 10.1(a).

“Rules” has the meaning given to it in Section 17.6.

“Separator Facility” means the surface facility where the Product produced from
one or more Wells in the Dedication Area is collected and gas and Associated
Water are separated from the Product. A Separator Facility may be known by
Gatherer as an econode but may also refer to a well pad or other facility from
which Product is delivered into the System.

“Services” means: (a) the receipt of Producer’s owned or Controlled Product
(including Associated Water and Flash Gas, as applicable in the approved System
Plan) at the Receipt Points; (b) the receipt of Producer’s owned or Controlled
Recovered Oil, (c) the gathering of such Product; (d) the storage of such
Product; (e) the gathering of such Associated Water from the applicable Well to
the point in the Individual System where Associated Water is delivered into the
Water System, (f) the heating, separation, and chemical and other treatment of
Product to remove Associated Water and Flash Gas from the Product prior to the
applicable Delivery Point to the extent agreed between Producer and Gatherer and
to the extent required to meet Oil Quality specification of Downstream
Facilities or markets designated by the Producer; (g) the redelivery of Product
to Producer at the applicable Delivery Point for Producer’s account (inclusive
of actual System gains or losses for the respective Individual System), (h) the
delivery of Flash Gas into the Gas System at an appropriate Delivery Point; and
(i) the other services to be performed by Gatherer in respect of such Product as
set forth in this Agreement and the System Plan for an Individual System, all in
accordance with the terms of this Agreement (including any services with respect
to metering services).

“Services Fee” means, collectively, the fees described in Section 6.1.

“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.

“System” means, collectively, the Individual Systems described in the Agreement
Addenda, collectively, including: (a) pipelines; (b) central facilities
inclusive of pumping, heating, separating, treating, stabilizing, vapor
recovery, and other equipment, (c) controls; (d) Delivery Points, meters and
measurement facilities; (e) storage for Product; (f) easements, licenses, rights
of way, fee parcels, surface rights and Permits; (g) pumping facilities, if any,
and (h) all appurtenant facilities, in each case, that are owned, leased or
operated by Gatherer to provide Services to Producer or Third Parties, as such
gathering system and facilities are modified or extended from time to time to
provide Services to Producer pursuant to the terms hereof or to Third Parties,
including the Facility Segments operated under this Agreement by Gatherer.

 

9



--------------------------------------------------------------------------------

“System Gains/Losses” means any Product, in terms of Barrels, received into the
System that is lost, gained, or otherwise not accounted for incident to, or
occasioned by, the gathering, and redelivery, of Product, including Product lost
or gained in connection with the operation of a pipeline, excluding line pack
for new facilities. System Gains/Losses will be determined and allocated on an
Individual System basis.

“System Plan” has the meaning given to it in Section 3.1(c).

“Target On-Line Date” means, as may be adjusted pursuant to Section 3.2(c), (a)
with respect to a Planned Separator Facility or, with respect to a Planned Well
that is not intended to be serviced by a Separator Facility, such Planned Well,
in either case, that is described for the first time in the First Development
Report, the date specified in the First Development Report for the applicable
Planned Separator Facility or Planned Well, as applicable, and (b) with respect
to any Planned Separator Facility or, with respect to any Planned Well that is
not intended to be serviced by a Separator Facility, such Planned Well, in
either case, that is not described in the First Development Report, 24 Months
after the date of the Development Report that initially reflected the Planned
Separator Facility or Planned Well, as applicable, unless Gatherer consents to a
shorter time period.

“Target Pressure” means 90 Psig, as measured at the inlet to the applicable
central facility, unless otherwise set forth in writing between Producer and
Gatherer.

“Tender” means the act of Producer’s making Product available or causing Product
to be made available to the System at a Receipt Point, and “Tendered” shall have
the correlative meaning.

“Term” has the meaning given to it in Section 8.1.

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Threshold Amount” means the “Threshold Amount” set forth on Exhibit C.

“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer, on the one hand,
and Gatherer or one or more subsidiaries of Gatherer, on the other hand,
together with (i) each additional or replacement agreement entered into between
such Persons and (ii) all amendments or modifications to each of the foregoing.
.

“Water System” means any Produced Water system used to provide Produced Water
services to Producer.

 

10



--------------------------------------------------------------------------------

“Well” means a well (i) for the production of hydrocarbons, (ii) that is located
in the Dedication Area, (iii) in which Producer owns an interest, and (iv) for
which Producer has a right or obligation to market Product produced thereby
through ownership or pursuant to a marketing, agency, operating, unit, or
similar agreement.

“Year” means a period of time from January 1 of a calendar year through
December 31 of the same calendar year; provided that the first Year shall
commence on the Effective Date and run through December 31 of that calendar
year, and the last Year shall commence on January 1 of the calendar year and end
on the Day on which this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections and other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import refer to this Agreement as a whole,
including the applicable Agreement Addendum and all Exhibits and other
attachments hereto and the applicable Agreement Addendum, all of which are
incorporated herein, and not to any particular Exhibit, Article, Section,
subsection or other subdivision unless expressly so limited. The word
“including” (in its various forms) means “including without limitation.” The
word “or” shall mean “and/or” unless a clear contrary intention exists. The word
“from” means from and including, the word “through” means through and including,
and the word “until” means until but excluding. All references to “$” or
“dollars” shall be deemed references to United States dollars. The words “will”
and “shall” have the same meaning, force, and effect. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law, contract or other agreement mean such Law, contract or
agreement as it may be amended, supplemented, released, revised, replaced, or
otherwise modified from time to time.

ARTICLE 2

PRODUCT DEDICATION AND REAL PROPERTY DEDICATION

Section 2.1 Producer’s Dedications.

(a)    Product Dedication. Subject to Section 2.2 through Section 2.4, during
the Term, Producer exclusively dedicates and commits to deliver to Gatherer
under this Agreement, as and when produced, all of the Dedicated Production and
agrees not to deliver any Dedicated Production to any other gatherer, purchaser,
marketer, or other Person prior to delivery to Gatherer at the Receipt Points.

 

11



--------------------------------------------------------------------------------

(b)    Real Property Dedication. Subject to Section 2.2 through Section 2.4,
during the Term, Producer grants, dedicates, and commits the Dedicated
Properties to Gatherer for performance of the Services pursuant to this
Agreement. Except for the Parties’ performance of their obligations under this
Agreement, no further performance is required by either Party to effectuate the
Real Property Dedication.

Section 2.2 Conflicting Dedications.

(a)    Notwithstanding anything in this Agreement to the contrary, Producer
shall have the right to comply with each of the Conflicting Dedications existing
on the date hereof and any other Conflicting Dedication applicable immediately
before the acquisition of any oil and/or gas leases, mineral interests, and
other similar interests within the Dedication Area (i) that are acquired by
Producer after the Effective Date and (ii) which otherwise would have become
subject to the Dedications (but not any Conflicting Dedications entered into in
connection with such acquisition). Producer shall have the right to comply with
a Conflicting Dedication only until the first Day of the Month following the
termination of such Conflicting Dedication, at which time the Product subject to
such Conflicting Dedication shall automatically be dedicated to this Agreement.
Producer shall not extend or renew any Conflicting Dedication and shall
terminate each Conflicting Dedication as soon as permitted under the underlying
contract without causing Producer to incur any costs or expenses deemed
unreasonable or inappropriate in the opinion of Producer and shall not enter
into any new Conflicting Dedication.

(b)    Certain Conflicting Dedications may contain rights of first refusal or
other provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.

(c)    To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Gatherer shall
have the right to review the documentation creating such Conflicting Dedication,
subject to confidentiality requirements applicable to such Conflicting
Dedication.

Section 2.3 Producer’s Reservation. Producer reserves the following rights
respecting Dedicated Production for itself:

(a)    to operate (or cause to be operated) Wells producing Dedicated Production
in its sole discretion, including the right to drill new Wells, repair and
rework old Wells, temporarily shut in Wells, renew or extend, in whole or in
part, any oil and gas lease or term mineral interest, or cease production from
or abandon any Well or surrender any applicable oil and gas lease, in whole or
in part, when no longer deemed by Producer to be capable of producing in paying
quantities under normal methods of operation;

(b)    to deliver such Dedicated Production or furnish such Dedicated Production
to Producer’s lessors and holders of other burdens on production with respect to
such Dedicated Production as is required to satisfy the terms of the applicable
oil and gas leases or other applicable instruments; and

 

12



--------------------------------------------------------------------------------

(c)    to pool, communitize or unitize Producer’s interests with respect to
Dedicated Production; provided that Producer’s share of Dedicated Production
produced from such pooled, communitized, or unitized interests shall be
committed and dedicated pursuant to this Agreement.

Section 2.4 Releases from Dedication.

(a)    Permanent Releases. Dedicated Production from a Well or Wells affected by
one or more of the conditions below, and the acreage in each Drilling Unit with
respect to such Wells (or, with respect to Purchased Dedicated Production, the
Product delivered by Producer to the Individual System if the applicable Receipt
Point is affected by one or more of the conditions below), shall be permanently
released from dedication under this Agreement, and Producer may deliver and
commit such Dedicated Production to such other gatherer or gatherers as it shall
determine (including an Affiliate Entity):

(i)    Gatherer’s election pursuant to Section 3.3(b) not to provide Services
for (A) any Well or Separator Facility for which Producer failed to deliver a
Development Report on or before the applicable deadline set forth in Section
3.1(a), (B) any Well or Separator Facility not described in the applicable
Development Report or (C) any excess volume of Product produced from any Well
during any Day that exceeds the volume included in Producer’s estimate set forth
in the most recent Development Report delivered to Gatherer;

(ii)    expiration of the Term, as further described in Section 8.2;

(iii)    written agreement of Producer and Gatherer;

(iv)    upon written notice from Producer, the occurrence of a Force Majeure of
the type described in clauses (k), (l) or (m) of the definition of “Force
Majeure” affecting Gatherer that continues for a period of 12 consecutive Months
or more or a temporary interruption or curtailment described in Section 5.4(d)
that continues for 12 consecutive Months, except to the extent such interruption
or curtailment is caused by the acts or omissions of Producer;

(v)    upon an assignment by Gatherer to an Affiliate Entity in accordance with
Section 16.1(a)(ii), provided that simultaneously with such release, the
Affiliate Entity Dedicated Properties are made subject to a gathering agreement
entered into with the Affiliate Entity;

(vi)    upon written notice from Producer, if a termination of Services pursuant
to Section 13.2(a) has continued for more than six consecutive Months or,
without a waiting period, if Producer has received notice from Gatherer of its
decision not to provide Services to any planned facilities pursuant to Section
13.2(b); or

(vii)    in accordance with and subject to the terms of Section 3.2(b).

(b)    Temporary Release. Dedicated Production and any acreage covering such
Dedicated Production may also be temporarily released from dedication under this
Agreement (i) in

 

13



--------------------------------------------------------------------------------

accordance with and subject to the terms of Section 3.2(b) or Section 5.4(d),
except to the extent such interruption or curtailment is caused by the acts or
omissions of Producer, and (ii) in the event of a termination of Services
pursuant to Section 13.2 that continues for a period of greater than 60 Days but
less than the period specified in Section 2.4(a)(v). To the extent that an
interruption or curtailment can be limited to a Facility Segment, Gatherer shall
so limit such interruption or curtailment, and to the extent that Gatherer does
so limit such curtailment or interruption, the temporary release permitted by
this Section 2.4(b) shall only apply to the affected Facility Segment. Such
temporary release shall terminate on the date specified herein or on the date
notified in writing by Gatherer to Producer (which date shall, in all cases, be
the first Day of a Month); provided that, if Producer obtained temporary
services from a Third Party (pursuant to a contract that does not give rise to a
default under this Agreement) during the pendency of the applicable
interruption, curtailment or other temporary cessation described in this Section
2.4(b), such reservation shall continue until the earlier of (x) the first Day
of the Month that is three Months after the event or condition that gave rise to
the interruption, curtailment or other temporary cessation has been corrected
and (y) the first Day of the Month after the termination of the applicable
contract with such Third Party.

(c)    Evidence of Permanent Release. At the request of Producer, the Parties
shall execute a release agreement reasonably acceptable to all Parties (which,
in the case of a permanent release, shall be in recordable form) reflecting any
release of Dedicated Production or Dedicated Properties pursuant to this
Section 2.4.

Section 2.5 Covenants Running with the Land. Each of the Dedications (a) is a
covenant running with the Dedicated Properties, (b) touches and concerns
Producer’s interests in the Dedicated Properties, and (c) shall be binding on
and enforceable by Gatherer and its successors and assigns. Except as set forth
in Article 16, (i) in the event Producer sells, transfers, conveys, assigns,
grants or otherwise disposes of any or all of its interest in the Dedicated
Properties, then any such sale, transfer, conveyance, assignment, grant or other
disposition shall be made subject to this Agreement and (ii) in the event
Gatherer sells, transfers, conveys, assigns, grants or otherwise disposes of any
or all of its interest in the Individual System, then any such sale, transfer,
conveyance, assignment, grant or other disposition shall be made subject to this
Agreement. This Agreement is not an executory contract under Section 365 of
Title 11 of the United States Code (11 U.S.C. § 365).

Section 2.6 Memorandum. Producer hereby authorizes Gatherer to record a
memorandum of the Agreement in the real property records of the counties in
which the Dedication Area is located. All payment terms and pricing information
shall remain confidential and be redacted from any filings in the real property
records.

Section 2.7 Construction Costs.

(a)    To compensate Gatherer for the construction costs of each Individual
System, during each quarter of each of the first four years of commercial
operation of such Individual System, Producer must deliver a certain minimum
quantity of Product to Gatherer. Such minimum quantity during each quarter shall
be equal to the quantity (in Barrels) that, when multiplied by the Individual
Fee as of the Effective Date, equals 1/16th of the aggregate of Gatherer’s
direct documented third party construction costs for such Individual System (the
“Minimum Commitment”). If Producer does not deliver the Minimum Commitment to
Gatherer during any quarter during the first four years of

 

14



--------------------------------------------------------------------------------

commercial operation of an Individual System, then Producer shall pay Gatherer
an amount equal to the Individual Fee as of the Effective Date multiplied by the
difference between the Minimum Commitment and the number of Barrels of Product
actually delivered by Producer to Gatherer during such quarter.

(b)    Gatherer shall provide monthly updates to Producer of the construction
costs incurred by Gatherer during the construction of each Individual System,
and within 60 days after the completion of such Individual System, Gatherer
shall provide Producer with an itemized statement of the aggregate of the
construction costs incurred by Gatherer with respect to such Individual System.
Producer shall have the right to audit, and Gatherer shall provide access to,
Gatherer’s books and records for purposes of verifying such construction costs.
Such audit shall be at Producer’s sole cost and expense.

ARTICLE 3

SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report; System Plan; Meetings.

(a)    Development Report. On or before May 29, 2017, Producer will provide
Gatherer with its First Development Report, which shall describe (x) in detail
the planned development, drilling, and production activities relating to the
Dedicated Production through the end of the applicable Period of Three Years,
and (y) generally the long-term drilling and production expectations for those
project areas in which drilling activity is expected to occur during the
applicable Period of Five Years, including the information described in Section
3.1(b). On or before each January 1, each April 1, each July 1, and each
October 1 of each Year following the date on which the First Development Report
is to be delivered, Producer shall provide to Gatherer an update of the
then-current report describing (i) in detail the planned development, drilling,
and production activities relating to the Dedicated Production for the
applicable Period of Three Years and (ii) generally the long-term drilling and
production expectations for those project areas in the Dedication Area in which
drilling activity is expected to occur during the applicable Period of Five
Years (the First Development Report, as updated in accordance with the foregoing
and as the then current report may be updated from time to time, the
“Development Report”).

(b)    Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to:

(i)    the Wells (each, a “Planned Well”) and Separator Facilities (each, a
“Planned Separator Facility”) that Producer expects will be drilled or installed
during the applicable Period of Three Years, including the expected locations,
completion dates thereof (which completion dates shall not be earlier than the
applicable Target On-Line Dates), the expected spud dates of such Planned Wells,
the dates flow is anticipated to initiate from such Wells, and forward looking
production estimates for the applicable Period of Three Years;

(ii)    the anticipated Oil Quality of the production from any Well and
Separator Facility that Producer expects to produce during the applicable Period
of Three Years;

 

15



--------------------------------------------------------------------------------

(iii)    the earliest date on which one or more Wells are expected to be
fractured, if applicable;

(iv)    the Receipt Point(s) and Delivery Point(s) (including proposed receipt
points and delivery points not yet included in the applicable Agreement
Addendum) at which Gas produced from such Wells is to be delivered or
redelivered to Producer;

(v)    the earliest date on which one or more Wells or Separator Facilities, as
applicable, are expected to be completed and ready to be placed on-line, which
date shall not be earlier than the Target On-line Date;

(vi)    the number of Planned Wells and Planned Separator Facilities anticipated
to be producing after the Period of Three Years and before the end of the Period
of Five Years, broken out by an appropriate geographic area, such as a
development plan area;

(vii)    the number of rigs that Producer intends to operate in the Dedication
Area each year during the Period of Five Years (including sufficient detail
regarding the anticipated location of such rigs to allow Gatherer to determine
which Individual System would be impacted by such rig activity);

(viii)    with respect to the Period of Three Years, the anticipated date on
which Gatherer may initiate construction or other development activities at the
Well or Separator Facility in order to complete the interconnection into the
Individual System; and

(ix)    such other information as may be reasonably requested by Gatherer with
respect to Wells and Separator Facilities that Producer intends to drill or from
which Producer intends to deliver Product during the Period of Three Years and
Period of Five Years.

To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells or Separator Facilities shall also
include such information related to Planned Wells and Planned Separator
Facilities. In addition, if appropriate to provide a complete and accurate
Development Report, any information requested with respect to Planned Wells and
Planned Separator Facilities shall also be provided with respect to existing
Wells or Separator Facilities.

(c)    System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties as shall be provided
to Gatherer by or on behalf of Producer, including as a result of meetings
between representatives of Gatherer and Producer, Gatherer shall develop and
periodically update a plan (the “System Plan”) describing and/or depicting the
modifications, extensions, enhancements, major maintenance and/or other actions
necessary in order for the Individual System to be able to provide timely
Services for the Product produced by the Wells and Separator Facilities
described in the most recent Development Report (including Planned Wells,
Planned Separator Facilities and changes in anticipated production from existing
Wells and Separator Facilities) (the “Modifications”). If (i) Gatherer elects to
make such Modifications, (ii) Producer thereafter modifies the Development
Report or provides other information (the date on which the modified Development
Report or such other information is provided to Gatherer, the “Cancellation
Date”) indicating that such Modifications are no longer necessary, and (iii) as
of the Cancellation Date, the actual aggregate costs and expenses (excluding
Excluded Amounts) incurred or committed by Gatherer to make such cancelled
Modifications exceeds the Threshold Amount, then Producer shall

 

16



--------------------------------------------------------------------------------

reimburse Gatherer for all reasonable and documented costs and expenses (other
than the Excluded Amounts) incurred or committed by Gatherer through the
Cancellation Date to make such Modifications. The System Plan (or, with respect
to the allocation procedures described in clause (vi), the applicable writing
signed by Gatherer and Producer) shall include information as to:

(i)    each Facility Segment then existing and operational, under construction,
or planned and the Individual System of which such Facility Segment is a part;

(ii)    all Receipt Points and Delivery Points served or to be served by each
such Facility Segment;

(iii)    estimated gathering pressures for the 12 Month period beginning on the
Target On-Line Date for the applicable Facility Segment and the Target Pressures
for each Individual System included in the Development Report;

(iv)    all pumps, heaters, stabilizers, treatment, Associated Water and Flash
Gas separation, and other major physical facilities located or to be located on
or within each such Facility Segment, together with their sizes, operating
parameters, capacities, and other relevant specifications (including the maximum
operating pressures of the low pressure gathering lines and the high pressure
gathering lines), which sizes, parameters, capacities and other relevant
specifications shall be sufficient to (x) connect the Individual System to the
Receipt Points and Delivery Points for all Planned Separator Facilities and
(with respect to any Planned Wells not intended to be serviced by a Separator
Facility) Planned Wells set forth in the most recent Development Report and
(y) perform the Services for all Dedicated Production projected to be produced
from the Dedicated Properties as contemplated by the most recent Development
Report;

(v)    the anticipated schedule for completing the construction and installation
of the planned Facility Segments and all planned Receipt Points and Delivery
Points, in each case, for all Planned Separator Facilities or Planned Wells, as
applicable, included in the most recent Development Report;

(vi)    the allocation methodologies to be used by Gatherer with respect to
System Gains/ Losses, Other System Fuel and other allocations hereunder
(including, to the extent required by a writing signed by Producer and Gatherer,
allocations with respect to Drip Condensate, Recovered Oil and Flash Gas) and,
with respect to any System Plan after the initial System Plan, any proposed
changes to the allocation methodologies then in effect, which allocation
methodologies shall (A) permit allocations to be made by Gatherer in a
commercially reasonable manner; and (B) be based upon the measurements taken and
quantities determined for the applicable Month. To the extent required by a
writing signed by Producer and Gatherer, Gatherer shall allocate, in a manner
that is commercially reasonable and determined by Gatherer in good faith, to a
particular Receipt Point, the Flash Gas, Recovered Oil and Drip Condensate from
a Facility Segment.

(vii)    other information reasonably requested by Producer that is relevant to
the design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Receipt Points and
Delivery Points; provided that in no event shall

 

17



--------------------------------------------------------------------------------

Gatherer be obligated to supply to Producer (A) pricing, budget or similar
financial information or (B) information that is covered by a confidentiality
agreement or confidentiality obligations; Gatherer shall deliver the applicable
System Plan (including any updated System Plan) to Producer for Producer’s
review and comment not later than 30 Days after Producer’s delivery to Gatherer
of the applicable Development Report or amendment thereto.

(d)    Meetings. Gatherer shall make representatives of Gatherer available to
discuss the most recent System Plan from time to time with Producer and its
representatives at Producer’s request. Producer shall make representatives of
Producer available to discuss the most recent Development Report from time to
time with Gatherer and its representatives at Gatherer’s request. Gatherer and
its representatives shall have the right to meet not less frequently than
Monthly with one or more representatives of Producer. At all such meetings, the
Parties shall exchange updated information about their respective plans for the
development and expansion of the Dedicated Properties (including amendments to
the Development Report) and the System (including amendments to the System Plan
for Producer’s review and comment) and shall have the opportunity to discuss and
provide comments on the other Party’s plans.

(e)    Scope and Purpose of Planning Tools. The Development Report and the
System Plan are intended to assist Gatherer and Producer with long-term planning
and goals. None of the Development Reports nor the System Plans shall amend or
modify this Agreement in any way. Gatherer may, in its sole discretion, work
with any third party providers of Gatherer’s services hereunder, to the extent
under contract with Gatherer, to prepare and deliver a System Plan jointly with
such other entity or entities. To the extent that a Development Report or System
Plan that satisfies the requirements above is delivered or deemed delivered
under any other Transaction Document, such Development Report or System Plan
shall be deemed delivered hereunder.

Section 3.2 Expansion of System and Connection of Separator Facilities.

(a)    Service Standards. Gatherer shall, at its sole cost and expense, design
and construct the Individual System in a good and workmanlike manner and in
accordance with the System Plan and this Section 3.2. Until such time as
Producer has delivered a Development Report, Gatherer shall have no obligation
under this Section 3.2(a). In the event that Producer elects to deliver
Purchased Dedicated Production into the Individual System, Gatherer and Producer
shall mutually agree on the Receipt Point at which Producer shall deliver such
Purchased Dedicated Production.

(b)    On-Line Deadline. Subject to Section 3.4, Gatherer shall by the later of
(x) the date that the first Planned Well on a particular Planned Separator
Facility (or, with respect to a Planned Well that is not intended to be serviced
by a Separator Facility, the date that such Planned Well) is ready for
connection to the System and (y) the applicable Target On-Line Date (such later
date, as may be extended pursuant to this Section 3.2(b), the “On-Line
Deadline”): (i) have completed (or caused the completion of) the construction of
the necessary facilities, in accordance with the then current System Plan,
(A) to connect such Planned Separator Facility or such Planned Well to the
System and (B) to connect the System to each planned Delivery Point for such
Planned Separator Facility or such Planned Well, as applicable, and (ii) be
ready and able to commence Services with respect to Dedicated Production from
such Planned Separator Facility or Planned Well, as applicable. If and to the
extent that Gatherer is delayed in completing any such facilities or providing
such services by a

 

18



--------------------------------------------------------------------------------

Force Majeure event or reasons attributable to the acts or omissions of
Producer, then the On-Line Deadline applicable thereto shall be extended by a
period of time equal to that during which Gatherer was delayed by such event. If
Gatherer anticipates that Gatherer will be unable to meet an On-Line Deadline
for causes that are not attributable to Force Majeure or the acts or omissions
of Producer, then Gatherer shall deliver a written notice to Producer no later
than 30 days before the On-Line Deadline with respect a Planned Well or a
Planned Separator Facility stating that Gatherer will be unable to meet the
On-Line Deadline for such Planned Well or Planned Separator Facility, and that
Gatherer elects to have such Planned Well and related Dedicated Production and
any acreage covering such Dedicated Production (and the following shall
apply) (x) permanently released from this Agreement or (y) temporarily released
from this Agreement, in which case Gatherer shall reimburse Producer for its
actual, verifiable increase in costs (if any) in utilizing a different gatherer
provide gathering services with respect to Product from such Planned Well during
the period of such temporary release, and such temporary release shall terminate
upon Gatherer’s connection of such Planned Well to the System; provided,
however, that if such temporary release lasts for a period of greater than 90
days after the On-Line Deadline, then such Planned Well shall be permanently
released. The permanent release, temporary release, and reimbursement described
in this Section 3.2(b) shall be Producer’s sole and exclusive remedies for
Gatherer’s failure to meet any On-Line Deadline.

(c)    Additional/Accelerated Wells and Elimination of Wells. From time to time,
Producer may provide written notice to Gatherer that Producer (i) has
accelerated the Target On-Line Date for a Planned Well or Planned Separator
Facility, (ii) anticipates the Target On-Line Date for a Planned Well or Planned
Separator Facility to be earlier than 24 Months following the delivery of the
Development Report in which such Planned Well or Planned Separator Facility was
initially included or (iii) anticipates drilling a Well or putting into service
a Separator Facility that has not been included in a Development Report and that
has a Target On-Line Date earlier than 24 Months following the next delivery of
a Development Report (any such Well or Separator Facility, an
“Additional/Accelerated Well”); provided that any Well that is to be serviced by
a Separator Facility or a Planned Separator Facility that is not described in
the foregoing clauses (i) through (iii) shall not constitute an Additional/
Accelerated Well. Gatherer will use its commercially reasonable efforts to
modify the System Plan and to cause the necessary gathering facilities to be
constructed prior to the On-Line Deadline for such Additional/Accelerated Well;
provided that, with respect to Additional/ Accelerated Wells of the type
described in clauses (i) and (ii) of the first sentence of this paragraph, there
shall be no penalty to Gatherer hereunder unless Gatherer fails to connect such
Additional/ Accelerated Well on or prior to the Target On-Line Date set forth in
the applicable Development Report (prior to the acceleration of such timeline)
and, with respect to Additional/ Accelerated Wells of the type described in
clause (iii) of the first sentence of this paragraph, there shall be no penalty
to Gatherer hereunder unless Gatherer fails to connect such Additional/
Accelerated Well on or prior to 24 Months following receipt of written notice
regarding such Additional/ Accelerated Well. From time to time, Producer may
provide written notice to Gatherer that Producer (i) has delayed the Target
On-Line Date for a Planned Well or Planned Separator Facility, (ii) anticipates
eliminating a Planned Well or Planned Separator Facility from its development
plans and the Development Report or (iii) anticipates shutting in a Well or
Separator Facility that has been producing. Producer shall endeavor to ensure
that the Development Report does not include any planned or existing Wells or
Separator Facilities that Producer has determined should not be drilled,
operated, maintained or put into service. To the extent that Producer has
included any such Well or Separator Facility in a Development Report, Producer
shall provide Gatherer with information regarding its revised assessment of such
Well or Separator Facility. Gatherer may adjust the System Plan as it determines
to be appropriate and commercially reasonable to accommodate such elimination of
Wells and Separator Facilities.

 

19



--------------------------------------------------------------------------------

(d)    Cancellation of Planned Wells and Planned Separator Facilities. If
(i) Gatherer reasonably determines that Producer has permanently abandoned the
drilling or installation of any Planned Well or Planned Separator Facility or
Producer notifies Gatherer that Producer intends to permanently abandon the
drilling or installation of any Planned Well or Planned Separator Facility
(whether through the delivery of an updated Development Report or otherwise, the
date on which such determination is made, the “Abandonment Date”), (ii) Gatherer
had begun to design or construct the Facility Segment to connect such Planned
Well or Planned Separator Facility to the System prior to such Abandonment Date,
and (iii) the actual aggregate costs and expenses (excluding Excluded Amounts)
incurred or committed by Gatherer prior to the Abandonment Date exceeds the
Threshold Amount, then Producer shall reimburse Gatherer for all reasonable and
documented costs and expenses (other than the Excluded Amounts) incurred or
committed by Gatherer prior to such Abandonment Date to design and construct
such Facility Segment.

(e)    Substation and Interconnection Facilities. The obligations of Gatherer
hereunder to design and construct the Individual System and to perform the
Services do not include the design or construction of any substation or other
interconnecting facilities required to procure electricity for the Individual
System. If a substation or any other interconnecting facility is required in
order for Gatherer to perform its obligations hereunder, Gatherer and Producer
shall enter into a separate agreement setting forth each Party’s
responsibilities in connection therewith, including an allocation of
responsibility for all associated costs and expenses.

Section 3.3 Temporary Services.

(a)    If Gatherer fails to complete any facilities described Section 3.2(b) by
the On-Line Deadline for such facilities and Gatherer elects to temporarily
release such the applicable Dedicated Production under Section 3.2(b), then
Producer may enter into a contract with a Third Party to provide services with
respect to the Dedicated Production that is anticipated to be serviced by the
new facilities if the term of such contract does not exceed three Months (and
may be renewed in three-Month increments until such time as Gatherer has
completed the applicable facilities). If any such contract is in effect with
respect to any Well, Producer will not be obligated to connect such Well to the
System until the first Day of the Month following expiration of such contract.

(b)    If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well, or (iii) the average
rate of production at any Receipt Point described in the then-applicable
Development Report exceeds Producer’s forecast for such Receipt Point set forth
in such Development Report, and as a result, Gatherer has not completed any new,
modified, or enhanced facilities necessary to allow Gatherer to accept all of
the Product Tendered by Producer at a Receipt Point, then (x) within a
reasonable time after Gatherer becomes aware of the need for such new, modified,
or enhanced facilities, Gatherer shall elect, in its sole discretion, whether to
proceed with the development and completion of such facilities by providing
notice to Producer, and (y) if Gatherer elects to proceed with the development
and completion of such facilities, (1) Gatherer shall cause such facilities to
be completed within a reasonable time after such election, and (2) pending the
completion

 

20



--------------------------------------------------------------------------------

of such facilities, Gatherer may elect (in its reasonable discretion and in
exchange for reasonable compensation) to permit Producer to enter into a
contract with a Third Party as provided in Section 3.3(a) to provide services
with respect to the Dedicated Production that Gatherer is unable to accept.

(c)    Any time Producer makes alternative arrangements with a Third Party for
the provision of services or to accept Product as provided for in this
Agreement, Producer shall (i) if Gatherer anticipates being able to provide
Services hereunder or to accept Product within a period of time that is shorter
than three Months, use commercially reasonable efforts to enter into a contract
with a term that expires on or around the date on which Gatherer anticipates
being able to provide Services hereunder or to accept Product, and (ii) notify
Gatherer of the term of such contract promptly after execution thereof. Prior to
requiring Producer to begin using, or resume using, as applicable, Services
hereunder, Gatherer shall provide notice to Producer of the date on which
Gatherer expects to be ready, willing and able to begin providing Services to
Producer no later than 45 Days prior to the expiration of the Third Party
contract. In no event shall Producer be required to begin using, or resume
using, as applicable, Services on a Day other than the first Day of a Month.

Section 3.4 Cooperation. The Parties shall work (at their own cost and expense)
together in good faith to obtain such Permits as are necessary to drill and
complete each Planned Well and construct the required extensions of the System
to each Planned Separator Facility (and each Planned Well, as applicable) as
expeditiously as reasonably practicable, all as provided in this Agreement. The
Parties shall cooperate with each other and to communicate regularly regarding
their efforts to obtain such Permits. Upon request by Producer, Gatherer shall
promptly provide to Producer copies of all Permits obtained by Gatherer in order
to construct any Facility Segment (or portion of a Facility Segment) of the
System.

Section 3.5 Grant of Access; Real Property Rights.

(a)    Producer’s Grant of Easement. Producer hereby grants to Gatherer, without
warranty of title, either express or implied, to the extent that it may lawfully
and is contractually permitted to do so without the incurrence of additional
expense, an easement and right of way upon all lands constituting Dedicated
Properties for the purpose of installing, using, maintaining, servicing,
inspecting, repairing, operating, replacing, disconnecting and removing all or
any portion of the applicable Individual System, including all pipelines, meters
and other equipment necessary for the performance by Gatherer of this Agreement.
If necessary, Producer agrees to use commercially reasonable efforts to assign
to Gatherer rights under any Lease to the extent such assignment is necessary to
grant such easement and right of way. Any property of Gatherer placed in or upon
such lands shall remain the property of Gatherer and may be disconnected or
removed by Gatherer at any time for any reason. Gatherer shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
arising out of or in connection with Gatherer’s use of or operations on the
easement and right-of-way granted under this Section 3.5(a), except to the
extent that such Losses are caused by the gross negligence or willful misconduct
of any member of Gatherer Group.

(b)    Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement, or surface use agreement) that the grants of easements or
rights of way by Producer to Gatherer under Section 3.5(a) are based upon, and
such grants of easements or rights of way will terminate if Producer loses its
rights to the applicable property, regardless of the reason for such loss of
rights.

 

21



--------------------------------------------------------------------------------

(c)    Gatherer Does Not Have Obligation to Maintain. Gatherer shall not have a
duty to maintain in force and effect any underlying agreements that the grants
of easements or rights of way by Gatherer to Producer pursuant to Section 3.5(a)
are based upon, and such grants of easements or rights of way will terminate if
Gatherer loses its rights to the applicable property, regardless of the reason
for such loss of rights.

(d)    No Interference. Gatherer’s exercise of the rights granted to Gatherer by
Producer pursuant to this Section 3.5 shall not unreasonably interfere with
Producer’s operations or with the rights of owners in fee with respect to the
applicable lands, and such rights will be exercised in material compliance with
all applicable Laws and the safety and other reasonable access requirements of
Producer.

ARTICLE 4

MEASUREMENT DEVICES

Section 4.1 Measurement Devices.

(a)    Gatherer shall construct, install, own, and operate (or cause to be
constructed, installed, and operated) the Measurement Devices located at the
Measurement Points. Gatherer may, in its discretion, construct, install, own,
and operate (or cause to be constructed, installed, and operated) Measurement
Devices located at or upstream of the Delivery Points or at or downstream of the
Receipt Points.

(b)    Gatherer shall cause all Measurement Devices that are owned by Gatherer
to be constructed, installed, and operated in accordance with applicable
industry standards and applicable Laws, and as set forth in the current System
Plan.

(c)    Producer shall have the right, at its sole expense, to install, own and
operate Measurement Devices located at the Measurement Points, Receipt Points
and Delivery Points. Producer shall cause Producer Meters to be installed,
subsequent to providing a minimum of 72 hours’ notice to Gatherer, so as not to
interfere with Gatherer’s Measurement Devices and shall take steps that are
reasonable and customary in the industry to mitigate or prevent any problems
that may interfere with Gatherer’s Measurement Devices at the Measurement
Points.

(d)    Gatherer may elect to use a Producer Meter as the Measurement Device for
a Measurement Point in lieu of constructing, installing, owning, and operating a
Measurement Device located at such Measurement Point by providing notice to
Producer (including by detailing such election in the applicable System Plan).
If Gatherer elects to use such Producer Meter as the Measurement Device for a
Measurement Point, Producer shall provide Gatherer reasonable access to such
Producer Meter, including prior advance notice of, and the ability to witness,
the calibration of such Producer Meter.

 

22



--------------------------------------------------------------------------------

(e)    Producer and Gatherer shall cause Measurement Devices owned by such Party
to be constructed, installed and operated in accordance with the following
depending on the type of meter used:

(i)    API Manual of Petroleum Measurement Standard, Chapter 6.1, Metering
Assemblies, Lease Automatic Custody Transfer (LACT)

(ii)    API, MPMS, Spec 11N, Specification for Lease Automatic Custody Transfer
(LACT)

(f)    Gatherer may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any subsequent
amendments, revisions or modifications of applicable Law or the American Gas
Association Reports cited above. With respect to Producer Meters that Gatherer
has elected to use, Producer may (but shall not be obligated to) replace or make
any alterations to the Measurement Devices necessary to comply with any
subsequent amendments, revisions or modifications of applicable Law or the
American Gas Association Reports cited above.

(g)    The accuracy of all Measurement Devices at the Measurement Points and
Delivery Points and of all Measurement Devices that serve as “check meters” for
any such Measurement Point or Delivery Point Measurement Devices will be
verified by the owner of such Measurement Device (the “Owner”) at Monthly
intervals and, if requested, in the presence of a representative of the other
Party (the “Beneficiary”). The Owner shall verify the accuracy of any owned
Measurement Device before the next Monthly verification required by the
preceding sentence if the Beneficiary makes a written request for a special test
as described below. Notwithstanding the foregoing, when Daily deliveries of
Product at any Measurement Point or Delivery Point average 100 Barrels per Day
or less during any Month, the Owner may request from the Beneficiary that the
accuracy of the Measurement Devices at such Measurement Point or Delivery Point
be verified quarterly. If, upon any test, any (i) Measurement Device at the
Measurement Point is found to be inaccurate by 2.0% or less or (ii) Measurement
Device at the Delivery Point is found to be inaccurate by 0.25% or less,
previous readings of such Measurement Device will be considered correct in
computing the deliveries of Product under this Agreement. If, upon any test, any
(1) Measurement Device at the Measurement Point is found to be inaccurate by
more than 2.0% or (2) Measurement Device at the Delivery Point is found to be
inaccurate by more than 0.25% (excessive meter factor deviation), such
Measurement Device will immediately be removed from service, adjusted, repaired
or replaced to record accurately (within the manufacturer’s allowance for error)
and reproved prior to returning to service. If the excessive meter factor
deviation can be explained by changing conditions (gravity, temperature or
flow-rate) no corrective action may be taken if mutually agreed upon by both the
Owner and the Beneficiary. Any previous recordings of such Measurement Device
with an excessive meter factor deviation will be corrected by using the
arithmetic average of the malfunction factor and the previous factor shall be
applied to the production measured through the meter between the date of the
previous factor and the date of the malfunction factor. The proving report must
clearly indicate the meter’s malfunction factor and all remarks associated with
the repairs or adjustments. If the Beneficiary desires a special test of any
Measurement Device, at least 72 hours’ advance written notice will be given to
the Owner, and the Parties will cooperate to secure a prompt test of the
accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2.0% or less or 0.25% or less, as applicable, the
Owner will have the right to bill the Beneficiary for the costs incurred due to
such special test, including any labor and transportation costs, and the
Beneficiary will pay such costs promptly upon invoice therefor.

 

23



--------------------------------------------------------------------------------

(h)    If requested by the Beneficiary, the Measurement Devices owned by Owner
shall include a sufficient number of data ports, and Owner shall permit
Beneficiary to connect to such data ports, as shall be required to provide to
Beneficiary on a real-time basis all measurement data generated by such
measurement equipment. Beneficiary shall be responsible at its own cost for
obtaining equipment and services to connect to such data ports and receive and
process such data.

(i)    Each Party shall make the charts and records by which measurements are
determined available for the use of the other Party in fulfilling the terms and
conditions thereof. Each Party shall, upon written request of the other Party,
mail, email or deliver for checking and calculation all volume, BS&W, and
gravity, average flowing temperature, average flowing pressure and other meter
or test records in its possession and used in the measurement or allocation of
Product delivered under this Agreement within 30 Days after the last chart for
each billing period is removed from the meter. Such data shall be returned
within 90 Days after the receipt thereof.

(j)    Each Party shall preserve or cause to be preserved for mutual use all
test data or other similar records in accordance with the applicable rules and
regulations of regulatory bodies having jurisdiction, if any, with respect to
the retention of such records, and, in any event, for at least 24 Months.

(k)    So long as the Parties to this Agreement are also parties to a
Transaction Document that covers Gas, the requirements for Measurement Devices
in respect of Flash Gas shall be covered by such Transaction Document. If at any
time the Parties to this Agreement are not also party to another Transaction
Document that covers Gas, the Parties shall set forth in the Agreement Addendum
or an appropriate amendment to this Agreement the requirements for Measurement
Devices pertaining to Flash Gas; absent such agreement, Gatherer shall install
and maintain measuring equipment at the Delivery Points that is in accordance
with applicable API standards.

Section 4.2 Measurement Procedures. Gatherer shall use the Measurement Devices
owned by Gatherer (or if Gatherer’s rights under Section 4.1(d) are exercised,
then the Measurement Devices owned by Producer) at the Measurement Points to
determine the volumes of Product passing through the Individual System for
purposes of Article 6 and Article 10. Gatherer shall cause (or if Gatherer’s
rights under Section 4.1(d) are exercised, then Producer shall cause) the
measurements of the quantity and quality of all Product measured at the
Measurement Points (and at each Receipt Point or Delivery Point at which
measurements are taken) to be conducted in accordance with industry standards
(referenced below) and governmental regulations.

API Manual of Petroleum Measurement Standards:

Chapter 4, Proving Systems

Chapter 5.1. General Considerations for Measurement by Meters

Chapter 5.6, Measurement of Liquid by Coriolis Meters

Chapter 7, Temperature Determination Chapter 8, Sampling

 

24



--------------------------------------------------------------------------------

Chapter 8.2, Automatic Sampling of Petroleum and Petroleum Products

Chapter 9, Density Determination

Chapter 10, Sediment and Water

Chapter 12.2, Calculation of Petroleum Quantities Measured by Turbine or
Displacement Meters

Section 4.3 Product Meter Adjustments. If a Measurement Device is out of service
or registering inaccurately, the Parties shall determine the quantities of
Product received or delivered during such period as follows:

(a)    By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,

(b)    By using a meter operating in parallel with the estimated volume
corrected for any differences found when the meters are operating properly,

(c)    By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation, such as step change, uncertainty
calculation or balance adjustment; or in the absence of check meters and the
ability to make corrections under this Section 4.3(c), then,

(d)    By estimating the quantity received or delivered by receipts or
deliveries during periods under similar conditions when the meter was
registering accurately.

ARTICLE 5

TENDER, NOMINATION, AND GATHERING OF PRODUCTION

Section 5.1 Tender of Dedicated Production. Subject to Section 5.3(b), each Day
during the Term, Producer shall Tender to the Individual System at each
applicable Receipt Point all of the Dedicated Production available to Producer
at such Receipt Point.

Section 5.2 Services; Service Standard.

(a)    Services. Subject to the provisions of this Agreement, Gatherer shall
(i) provide Services for all Product that is Tendered by Producer to Gatherer at
the applicable Receipt Point, (ii) redeliver to Producer or for the benefit of
Producer at the relevant Delivery Point (as designated by Producer) equivalent
quantities of such Product, less any Associated Water and Flash Gas removed
therefrom attributable to Producer’s owned or Controlled Product, taking into
account any System Gains/ Losses, and (iii) cause the System to be able to flow
such Product at volumes produced into each Individual System, in each case, so
long as total crude volumes for the respective Individual System are not greater
than the current capacity of the System.

(b)    Services Standard. Gatherer shall own and operate the System and perform
the Services in a good and workmanlike manner in accordance with standards
customary in the industry.

(c)    Priority of Service. Gatherer shall cause Product delivered by Producer
to have priority service on the System over Product of any Third Party.
Gatherer’s performance of its

 

25



--------------------------------------------------------------------------------

obligations under Section 5.3(a) with respect to any Product produced from any
Well but not included on a Development Report or for which new, modified, or
enhanced facilities are contemplated in a System Plan, shall at all times be
subject to the available capacity on the System at the time that Product is
available to be Tendered by Producer at a Receipt Point; provided, however, that
Producer may make alternative arrangements for the Product not received by
Gatherer pursuant to Section 3.3.

Section 5.3 Nominations, Scheduling, and Curtailment. Nominations and scheduling
of Product available for, and interruptions and curtailment of, Services under
this Agreement shall be performed in accordance with the following provisions:

(a)    Nominations. Product shall be received only under a nomination submitted
by Producer. For purposes of this Agreement, a nomination is the volume, in
Barrels per day, forecasted by Producer to be delivered to Receipt Points and
redelivered by Gatherer to Delivery Points for a particular month of Deliver.
Nominations shall be submitted on or before the 25th day of the Month preceding
the Month of delivery.

(b)    Consistent Quantities. Producer and Gatherer shall use commercially
reasonable efforts to cause Product to be received and redelivered under this
Agreement at similar quantities for a delivery Month. System storage shall be
used only for the operational purposes of Gatherer, as determined solely by
Gatherer.

(c)    Target Pressures. Gatherer shall use its commercially reasonable efforts
to maintain the operating pressure of each Facility Segment, as measured at the
inlet flange of the central facility of the applicable Facility Segment, at a
level that is equal to or less than the Target Pressure.

(d)    Adjustments. Nothing contained in this Agreement shall preclude Gatherer
from taking reasonable actions necessary to adjust receipts or deliveries under
this Agreement in order to maintain the operational integrity and safety of the
System.

(e)    Line Fill.

(i)    Producer shall deliver to Gatherer a pro rata portion of the Product that
Gatherer determines is necessary for efficient operation of the System (such pro
rata portion, the “Producer Line Fill”), and Gatherer shall not be obligated to
receive any Product Tendered by Producer until Producer’s delivery of Product to
Gatherer has met the Producer Line Fill.

(ii)    Gatherer shall maintain an inventory account (the “Inventory Account”)
for Producer and each other shipper or producer on the System which reflects for
each Month with respect to each producer and shipper on the System (including
Producer) (i) the total volumes received and delivered; (ii) the starting and
ending minimum line fill required; (iii) the starting and ending amount of crude
oil inventory in Gatherer’s facilities above the minimum line fill required; and
(iv) any other information deemed necessary and appropriate by Gatherer, all on
an Individual System basis. Gatherer shall provide a statement of Producer’s
Inventory Account as part of the supplemental and supporting information for
each invoice.

(iii)    At the end of the Term, Producer’s Product in inventory (both Producer
Line Fill and any amounts above Producer Line Fill quantities) within Gatherer’s
System, or within the respective Individual System within Gatherer’s System,
will be delivered by Gatherer to the Delivery Point specified by Producer within
sixty (60) days after the end of the Term.

 

26



--------------------------------------------------------------------------------

Section 5.4 Suspension/Shutdown of Service.

(a)    Shutdown. During any period when all or any portion of the Individual
System is shut down (i) because of maintenance, repairs, or Force Majeure,
(ii) because such shutdown is necessary to avoid injury or harm to Persons or
property, to the environment or to the integrity of all or any portion of the
Individual System or (iii) because providing Services hereunder has become
uneconomic as further described in Section 13.2, Gatherer may interrupt or
curtail receipts of Producer’s Product and the Product of other producers as set
forth herein. In such cases, Gatherer shall have no liability to Producer
(subject to Section 5.4(d) and Section 11.1(b)) for its failure to receive
Product, except to the extent such shutdown is caused by the gross negligence or
willful misconduct of Gatherer. If Gatherer is required to so interrupt or
curtail receipts of Product, Gatherer will advise (by telephone, following up by
writing, which writing may be in the form of electronic mail) Producer of such
interruption or curtailment as soon as practicable or in any event within
twenty-four hours after the occurrence of such event.

(b)    Planned Curtailments and Interruptions.

(i)    Gatherer shall have the right to curtail or interrupt receipts and
deliveries of Product for brief periods to perform necessary maintenance of and
repairs or modifications (including modifications required to perform its
obligations under this Agreement) to the Individual System; provided, however,
that to the extent reasonably practicable, Gatherer shall coordinate its
maintenance, repair and modification operations with the operations of Producer
and, in any case, will use its reasonable efforts to schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent possible service curtailments or interruptions.

(ii)    Gatherer shall provide Producer (x) with 10 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Gatherer has planned that would result in a curtailment or interruption of
Producer’s deliveries and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Gatherer has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment or interruption of Producer’s deliveries
for five or more consecutive Days.

(c)    Other Operations. It is specifically understood by Producer that
operations and activities on facilities upstream or downstream of the Individual
System beyond Gatherer’s control may impact operations on the Individual System,
and the Parties agree that Gatherer shall have no liability for any operations
or activities upstream or downstream of the Individual System.

(d)    Temporary Release. If at any time Gatherer interrupts or curtails
receipts and deliveries of Product pursuant to this Section 5.4 for a period of
30 consecutive Days, then at Producer’s written request, the affected volumes of
Product shall be temporarily released from dedication to this Agreement
commencing as of the date of such request and ending on the date described in
Section 2.4(b).

 

27



--------------------------------------------------------------------------------

Section 5.5 Marketing and Transportation. As between the Parties, Producer shall
be solely responsible, and shall make all necessary arrangements at and
downstream of the Delivery Points, for the receipt, further transportation, and
marketing of Producer’s owned and Controlled Product delivered hereunder.

Section 5.6 No Prior Flow of Product in Interstate Commerce. Producer represents
and warrants that at the time of Tender, none of the Product delivered at a
Receipt Point hereunder has flowed in interstate commerce.

ARTICLE 6

FEES

Section 6.1 Fees. Producer shall pay Gatherer each Month in accordance with the
terms of this Agreement for all Services provided by Gatherer with respect to
Dedicated Production received by Gatherer from Producer or for Producer’s
account during such Month, an amount, for each Individual System, equal to the
sum of (i) the product of (x) the Net Standard Volume of Product, stated in
Barrels, received by Gatherer from Producer or for Producer’s account at the
applicable Receipt Points for such Product within the applicable Individual
System during such Month, multiplied by (y) the applicable Individual Fee, plus
(ii) an amount equal to Producer’s allocated portion of the actual costs
incurred by Gatherer for electricity required to provide Services, such
allocation to be based upon the aggregate quantities of Product received by
Gatherer.

Section 6.2 Fee Adjustments.

(a)    Redetermination.

(i)    Redetermination Proposal. Between November 1 and December 31 of any Year,
Gatherer may prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee in accordance with this Section 6.2(a). Each Redetermination
Proposal shall include relevant supporting documentation based upon the latest
updated Development Report and System Plan and shall take into account future
items including projected production volumes, operating revenue projections, and
budgeted amounts for capital expenditures and all estimated operating expenses
that Gatherer believes will be necessary to provide the applicable Services as
contemplated by the latest updated Development Report and System Plan; provided
that a redetermined Individual Fee as agreed to by the Parties (a “Redetermined
Individual Fee”) shall not recoup the difference between (A) estimated operating
expenses or revenues and (B) actual operating expenses or revenues for periods
prior to the effective date of such Redetermined Individual Fee. The Parties may
agree to redetermine a particular Individual Fee without obligation to agree to
redetermine any other Individual Fee.

(ii)    Subsequent Redetermination Timing. Any Redetermined Individual Fee
agreed to by the Parties on or prior to the last Business Day of February of the
applicable Adjustment Year (“Redetermination Deadline”) shall become effective
as of the first Day of the Month following the Month in which agreement has been
reached. If the Parties fail to agree upon a redetermination of any Individual
Fee set forth in the applicable Redetermination Proposal on

 

28



--------------------------------------------------------------------------------

or prior to the Redetermination Deadline, such Individual Fee shall remain in
effect without redetermination pursuant to this Section 6.2(a). For purposes of
this Section 6.2(a)(ii), the Year during which a Redetermination Proposal is
delivered is herein the “Delivery Year” and the immediately subsequent Year is
herein the “Adjustment Year”.

(b)    Annual Escalation. Effective as of January 1 of each Year, the Individual
Fee will be increased by multiplying the then-applicable Individual Fee by the
Escalation Percentage (herein, the “Increase in Fee”) and adding the
then-applicable Individual Fee to the Increase in Fee. Such annual increase to
the Individual Fee shall become effective on January 1 of the applicable Year,
even if such Individual Fee was redetermined pursuant to Section 6.2(a), with an
effective date during the same Year.

Section 6.3 Treatment of Byproducts, System Gains/Losses, Fuel and Related
Matters. No separate fee shall be chargeable by Gatherer and no refund or
reduction in the Individual Fee shall be chargeable by or owed to Producer for
the hydrocarbons or services described in this Section 6.3, except as provided
in Section 6.3(d).

(a)    Recovered Oil. Gatherer shall deliver to Producer, each Month, all
Recovered Oil allocated to Producer or for Producer’s account to the extent
Producer and Gatherer have agreed in writing to require such allocation.

(b)    Flash Gas. Gatherer shall deliver to Producer, each Month, all Flash Gas
allocated to Producer or for Producer’s account by delivering such Flash Gas
into the Gas System to the extent Producer and Gatherer have agreed in writing
to require such allocation. At all times during the Term, either (x) Gatherer
and Producer shall be party to both this Agreement and another Transaction
Document that covers Gas (in which case Producer shall not owe any amount under
this Agreement or any other Transaction Document to which Gatherer is a Party as
a result of Flash Gas being transported through the Gas System) or (y) the
Parties shall set forth in the Agreement Addendum or an appropriate amendment to
this Agreement the methodology for Gatherer to deliver Flash Gas to Producer and
any fee applicable thereto.

(c)    System Gains/Losses.

(i)    Gatherer will perform a Monthly material balance for each Individual
System based on comparison of Product delivered, Product inventory change within
Gatherer’s facilities, and the theoretical Product (after removal of Associated
Water and Flash Gas) received into the Individual System at Receipt Points (or
measured if Associated Water and Flash Gas of Product at Receipt Points meets
Oil Quality specifications of Downstream Facilities or markets without treatment
by Gatherer). Actual System gains or losses from the material balance will be
allocated back to Producer’s Receipt Points to determine allocated quantities of
Product received at Receipt Points for each Month.

(ii)    If, during any Month, System Gains/Losses on an Individual System
allocated to Producer in accordance with this Agreement exceeds 0.5% of the
total quantities of Producer’s owned or Controlled Product delivered to the
Individual System in such Month, then Gatherer will, for the respective
Individual System, obtain updated test data (i.e. sample results, meter proves,
etc.) from Receipt Points involved in calculating theoretical Product (after
removal of

 

29



--------------------------------------------------------------------------------

Associated Water and Flash Gas) received into the System at Receipt Points on
the Individual System and conduct a field-wide (on an Individual System basis)
meter inspection and proving, if necessary, followed by an updated balance. If
Gatherer determines that a repair to the Individual System is needed to reduce
the System Gains/Losses below 0.5%, Gatherer shall undertake such repairs in a
commercially reasonable manner and as soon after making such determination as is
commercially reasonable.

(iii)    Gatherer shall provide Producer with prior notice of, and reasonable
access to observe, any such field-wide meter balance.

(d)    Other System Fuel. Gatherer may elect to use Other System Fuel as fuel to
operate the Individual System, or to generate electricity for the operation of
the Individual System and shall account for any Other System Fuel used by
Gatherer. Producer, at its sole cost and expense, shall procure all fuel except
diesel, in addition to Other System Fuel used by Gatherer, if any, required to
operate the Individual System or to generate electricity for the operation of
the Individual System and arrange for transportation of such fuel to the
Individual System.

(e)    Associated Water. Gatherer shall deliver to Producer, each Month, all
Associated Water allocated to Producer or for Producer’s account by delivering
such Associated Water into the Water System. The Parties acknowledge that there
is no separate fee chargeable by Gatherer hereunder for Services with respect to
Associated Water and that the fees chargeable by Gatherer hereunder for Product
sufficiently compensate Gatherer for Services with respect to Associated Water.
The Monthly Loss/ Gain Report shall include a statement of the Associated Water
separated from the Product and delivered to Producer into the Water System.

ARTICLE 7

QUALITY

Section 7.1 Quality Specifications.

(a)    Each Individual System will be operated as a field System, and as such,
Product received from Producer at the Receipt Points shall conform to the
following quality specifications, provided that the following may be varied or
adjusted as described in this Section 7.1 or by express language set forth in
the applicable Agreement Addendum. Gatherer will not accept any Product unless
it meets the specifications listed in the chart below and unless other
properties of such Product (viscosity, pour point, and other properties) are
such that it will be readily susceptible to transportation through Gatherer’s
pipeline system. These specifications may be applied to each Barrel of
Producer’s nomination and not be limited to the composite sample of the
nomination.

 

  Crude Oil     

 

   Sulfur Content, Weight %   <= 0.40   

BS&W

  <= 3.5%      Of which, basic sediment is no more than          <= 0.5%   

 

30



--------------------------------------------------------------------------------

(b)    All Product delivered by Producer to Gatherer shall have a maximum
temperature of one hundred forty degrees (140º) Fahrenheit at the Receipt Point.

(c)    From time to time, Gatherer may require that Producer furnish certified
laboratory reports showing the results of quality tests on the Product tendered
for gathering. Gatherer may also from time to time obtain samples for laboratory
analysis to check compliance with the specifications cited above.

(d)    If any Product Tendered by Producer to the Individual System fails at any
time to conform to the applicable specifications, then Gatherer will have the
rights specified in Section 7.2.

(e)    If Producer’s Product delivered to the Receipt Points complies with such
quality specifications, then all Product redelivered at the Delivery Points by
Gatherer to Producer shall meet the quality specifications of the applicable
Downstream Facility. Subject to Section 7.1(f), Gatherer may commingle Product
received into the Individual System with other Product shipments and, subject to
Gatherer’s obligation to redeliver to Producer at the Delivery Points Product
that satisfies the applicable quality specifications of the Delivery Points,
(i) such Product shall be subject to such changes in quality, composition and
other characteristics as may result from such commingling and the removal of
Associated Water and Flash Gas (if any), (ii) Gatherer shall have no other
obligation to Producer associated with changes in quality of Product as the
result of such commingling and Associated Water and Flash Gas removal, and
(iii) Gatherer shall have the right to change the quality specifications to
comply with any changes in the Downstream Facility specifications.

(f)    Gatherer shall establish a quality bank with respect to Product
transported within the same common stream. Such quality bank shall initially
apply only to the API gravity of Product transported within the same common
stream. Gatherer shall have the right to expand such quality bank to also apply
to the sulphur content of Product transported within the same common stream. All
shippers shall be required to participate in the quality bank. The quality bank
(i) shall be administered by an entity to be designated by Gatherer, which may
be Gatherer, (“Administrator”), and such Administrator shall calculate, collect,
and remit monetary adjustments among all shippers tendering within the common
streams from changes in specified constituents (i.e., API gravity and/or
sulphur, as applicable) for which such quality bank is established and which
result from common stream operations, and (ii) each shipper agrees to pay the
Administrator the computed quality adjustments due from such shipper in
accordance with the quality bank policy.

Section 7.2 Failure to Meet Specifications. If any Product Tendered by Producer
to the Individual System fails at any time to conform to the applicable
specifications, then Gatherer will have the right to discontinue receipt of such
non-conforming Product. Unless such non-conforming Product creates a safety
hazard or may damage existing infrastructure (in the opinion of Gatherer),
Gatherer shall provide notice (which notice may be verbal initially, followed by
written confirmation) to Producer twenty-four (24) hours prior to such
discontinuation, and Producer shall cease delivery of Product until such time as
the Product Tendered by Producer will again conform to the applicable
specifications. If Producer fails to comply with the discontinuation notice (or
deliver a formal dispute,

 

31



--------------------------------------------------------------------------------

as specified in the following sentence) prior to the expiration of twenty-four
(24) hours after receiving such notice from Gatherer, then Gatherer shall be
entitled to unilaterally cease receiving Product. If Producer disputes
Gatherer’s determination that any Product fails to conform to the applicable
specifications, then Producer shall (a) notify Gatherer thereof within
twenty-four (24) hours after receiving such notice from Gatherer, (b) submit the
applicable Product to a mutually agreed upon Third Party laboratory, and
(c) cause such laboratory to analyze the Product within seventy-two (72) hours
after Producer’s receipt of Gatherer’s notice of non-conformance (during which
time Gatherer shall continue to accept deliveries from Producer, unless Gatherer
believes such deliveries present a safety hazard or may damage installed
infrastructure). If the results of such analysis provide that the applicable
Product is non-conforming, the costs and expenses associated with such analysis
shall be borne by Producer; if the results of such analysis provide that the
applicable Product conforms to the specifications, then Gatherer shall reimburse
Producer for all reasonable and documented costs and expenses incurred by
Producer to cause such Third Party laboratory to perform such analysis. Producer
will promptly undertake commercially reasonable measures to eliminate the cause
of such non-conformance. Gatherer, in its sole discretion, may accept receipt,
or continue to receive, non-conforming Product if the blending and commingling
of such Producer’s non-conforming Product with other Product in the Individual
System does not materially affect the System and the ability of Gatherer to
deliver Product at Delivery Points within applicable Delivery Point
specifications. Gatherer’s continued taking of non-conforming Product shall not
relieve Producer of the responsibility to undertake commercially reasonable
measures to eliminate the cause of such non-conformance.

Section 7.3 Indemnification Regarding Quality. PRODUCER SHALL RELEASE, PROTECT,
DEFEND, INDEMNIFY AND HOLD HARMLESS GATHERER GROUP FROM AND AGAINST ALL LOSSES
DIRECTLY OR INDIRECTLY ARISING OUT OF, IN CONNECTION WITH OR IN ANY MANNER
ATTRIBUTABLE TO THE FAILURE OF THE PRODUCT DELIVERED BY PRODUCER TO THE
INDIVIDUAL SYSTEM TO MEET THE QUALITY SPECIFICATIONS SET FORTH HEREIN, INCLUDING
DISPOSAL COSTS, DAMAGE TO OR SUSTAINED BY THE INDIVIDUAL SYSTEM (INCLUDING THE
EQUIPMENT AND COMPONENT PARTS), COSTS EXPENDED BY GATHERER OR ANY OF ITS
AFFILIATES TO RETURN THE INDIVIDUAL SYSTEM AND RELATED FACILITIES TO SERVICES.

ARTICLE 8

TERM

Section 8.1 Term. This Agreement shall commence on the Effective Date, and this
Agreement shall remain in effect until the 10th anniversary of the Effective
Date (the “Initial Term”) and thereafter on a Year to Year basis until
terminated by Gatherer or Producer effective upon the expiration of the Initial
Term or the expiration of any Year thereafter upon written notice no less than
90 Days prior to the expiration of the Initial Term or the expiration of any
Year thereafter (such period of time, the “Term”).

Section 8.2 Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation under this Agreement, except that
(a) the termination of this Agreement shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to

 

32



--------------------------------------------------------------------------------

the date of such termination, (b) the provisions of Section 7.3, this
Section 8.2, Section 9.1, Article 15 and Section 17.1 through Section 17.10
shall survive such termination and remain in full force and effect indefinitely,
and (c) Section 10.4 and Section 17.11 shall survive such termination and remain
in full force and effect for the period of time specified in such Sections.

ARTICLE 9

TITLE AND CUSTODY

Section 9.1 Title. A nomination of Product by Producer shall be deemed a
warranty of title to such Product by Producer or a warranty that Producer
Controls the Product and has the right to deliver such Product for gathering
under this Agreement, as applicable. Title to Product shall not transfer to
Gatherer by reason of Gatherer’s performance of the Services. By nominating
Product, Producer also agrees to indemnify, defend, and hold Gatherer harmless
from any and all Losses resulting from any claims by a Third Party of title or
rights to such Product. If any claim is made challenging Producer’s right to
deliver such Product to Gatherer, then Gatherer shall have the right to suspend
receipt of deliveries of such Product hereunder until such claim is finally
resolved to the reasonable satisfaction of Gatherer.

Section 9.2 Custody. From and after Producer’s delivery of Product to Gatherer
at the Receipt Points, and until Gatherer’s redelivery of such Product to or for
Producer’s account at the applicable Delivery Points, as between the Parties,
Gatherer shall have custody and control of, and be responsible for, such
Product. In all other circumstances, as between the Parties, Producer shall be
deemed to have custody and control of, and be responsible for, such Product.

ARTICLE 10

BILLING AND PAYMENT

Section 10.1 Statements.

(a)    Ordinary Course. Gatherer shall submit invoices to Producer on or before
the 25th Day after the end of a Month (the “Invoice Month”). Each invoice shall
be accompanied by supporting information for all amounts charged by such
invoice. All amounts owed for Services provided during an Invoice Month shall be
reflected on the applicable invoice for such Invoice Month; provided that to the
extent any amount appearing on an invoice is in respect of an amount paid by
Gatherer to a Third Party (collectively, the “Reimbursed Amount”) or the
calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount, shall be reflected on an invoice within 90 Days after the
end of the Month in which such Reimbursed Amount was paid by Gatherer.

(b)    Other. If actual measurements of volumes of Dedicated Production are not
available by the date stated in Section 10.1(a), then the invoice submitted by
the date stated in Section 10.1(a), may be prepared and submitted based on
Gatherer’s good faith estimate of the volumes of Dedicated Production received
in the applicable Invoice Month. If Gatherer submits an invoice based on
estimated volumes, Gatherer shall prepare and submit to Producer an invoice
based on actual measurements on or before the close of business of the 40th Day
after the applicable Invoice Month, together with a reconciliation to the
invoice submitted based on Gatherer’s estimate.

 

33



--------------------------------------------------------------------------------

(c)    Detail. Gatherer’s invoices and supporting information shall include
information reasonably sufficient to explain and support any estimates and
charges reflected therein, the reconciliation of any estimates made in a prior
Month to the actual measurements for such Month, and any adjustments to prior
period volumes and quantities.

(d)    Monthly Loss/ Gain Report. Gatherer shall deliver to Producer, on or
before the close of business of the 40th Day after the applicable Invoice Month
a Monthly Loss/ Gain Report. If Gatherer elects, it may deliver such Monthly
Loss/ Gain Report concurrently with the applicable invoice.

(e)    One Invoice; Netting. To the extent that Gatherer and Producer are party
to this Agreement and one or more other Transaction Documents, one invoice may
be delivered in respect of all amounts owing under such Transaction Documents.
The Parties shall net all undisputed amounts due and owing or past due and owing
arising under the Transaction Documents to which Producer and Gatherer are
parties such that the Party owing the greater amount shall make a single payment
of the net amount to the other Party. To the extent possible, all fee
adjustments set forth in Article 6 shall be accomplished by setoff or netting.

Section 10.2 Payments.

(a)    Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date will be deemed delinquent and, will accrue interest at the Interest
Rate, such interest to be calculated from and including the due date but
excluding the date the delinquent amount is paid in full.

(b)    If Producer, in good faith, disputes the amount of any invoice of
Gatherer, Producer will pay Gatherer such amount, if any, that is not in dispute
and shall provide Gatherer notice, no later than 30 Days after the date that
payment of such invoice would be due under Section 10.2(a), of the disputed
amount accompanied by reasonable documentation to support Producer’s dispute. If
Producer fails to provide notice of dispute within such 30-Day period, then
Producer shall be deemed to have waived its right to dispute the applicable
invoice, except for a dispute following an audit conducted in accordance with
Section 10.4. Following Gatherer’s receipt of such dispute notice, Producer and
Gatherer shall endeavor in good faith to resolve such dispute, and if the
Parties are unable to resolve such dispute within a reasonable time, such
dispute may be resolved in accordance with Section 17.6 of this Agreement. Upon
resolution of the dispute, any required payment shall be made within 15 Days
after such resolution, and such amount shall be paid along with interest accrued
at the Interest Rate from and including the due date but excluding the date
paid.

Section 10.3 Adequate Assurances. If (a) Producer fails to pay according to the
provisions hereof and such failure continues for a period of 5 Business Days
after written notice of such failure is provided to Producer, or (b) Gatherer
has reasonable grounds for insecurity regarding the performance

 

34



--------------------------------------------------------------------------------

by Producer of any obligation under this Agreement, then Gatherer, by notice to
Producer, may, singularly or in combination with any other rights it may have,
demand Adequate Assurance of Performance from Producer. “Adequate Assurance of
Performance” means, at the option of Producer, any of the following, (x) advance
payment in cash by Producer to Gatherer for Services to be provided under this
Agreement in the following Month or (y) delivery to Gatherer by Producer of an
irrevocable standby letter of credit or a performance bond, in form and
substance reasonably acceptable to Gatherer, issued by a Credit-Worthy Person,
in an amount equal to not less than the aggregate proceeds due from Producer
under Section 10.1 for the prior 2-Month period. Promptly following the
termination of the condition giving rise to Gatherer’s reasonable grounds for
insecurity or payment in full of amounts outstanding, as applicable, Gatherer
shall release to Producer the cash, letter of credit, bond or other assurance
provided by Producer (including any accumulated interest, if applicable, and
less any amounts actually applied to cover Producer’s obligations hereunder).

Section 10.4 Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of another Party during any Year (except that, if
a Party is in default hereunder, additional audits may be conducted during the
continuance of such default). If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days of resolution
of the inaccuracy. This provision of this Agreement will survive any termination
of this Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections.

ARTICLE 11

REMEDIES

Section 11.1 Suspension of Performance; Temporary Release from Dedication.

(a)    Suspension by Gatherer as Remedy for Payment Default. If Producer fails
to pay any invoice rendered under Article 10, such failure is not due to a good
faith dispute by Producer in accordance with Section 10.2(b), and such failure
is not remedied within 15 Business Days after Producer’s receipt of written
notice of such failure from Gatherer, Gatherer shall have the right, at its sole
discretion, to suspend performance (including withholding any undisputed
payments that are owed by Gatherer to Producer, and such withheld undisputed
amounts shall not be subject to setoff under Section 10.1(d)) under this
Agreement until such undisputed amount, including interest at the Interest Rate,
is paid in full

(b)    Additional Suspensions as Remedies. If Producer fails to perform or
comply with any material warranty, covenant or obligation (other than as
provided in Section 11.1(a) contained in this Agreement and such failure has not
been remedied within 60 Days after Producer’s receipt of written notice from
Gatherer of such failure, then Gatherer shall have the right to suspend
performance under this Agreement.

 

35



--------------------------------------------------------------------------------

(c)    Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition to and without limiting any
other remedy or right it may have, will have the right to seek a declaratory
judgment and will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any Party from
pursuing any other rights and remedies at law or in equity that such Party may
have.

Section 11.2 No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 11.3 and Article 15. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.

Section 11.3 DIRECT DAMAGES. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR
LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED, HOWEVER, THAT THIS
LIMITATION TO DIRECT DAMAGES SHALL NOT APPLY TO ANY DAMAGE, CLAIM, OR LOSS
(A) RESULTING FROM THE DELIVERY BY PRODUCER OF PRODUCT NOT MEETING THE
SPECIFICATIONS SET FORTH HEREIN, (B) ASSERTED BY OR AWARDED TO THIRD PARTIES
AGAINST A PARTY AND FOR WHICH THE OTHER PARTY WOULD OTHERWISE BE RESPONSIBLE
UNDER ARTICLE 15, OR (C) THAT PRODUCER WOULD OTHERWISE BE ENTITLED TO RECOVER
UNDER SECTION 7.1(E).

ARTICLE 12

FORCE MAJEURE

Section 12.1 Force Majeure. If either Gatherer or Producer is rendered unable by
an event of Force Majeure to carry out, in whole or part, its obligations under
this Agreement and such Party gives notice (which notice may initially be
delivered orally so long as written notice is delivered as soon as reasonably
practicable thereafter) and reasonably full details of the event (including the
nature, extent, effect, and likely duration of the event or circumstances
constituting the Force Majeure event) to the other Party as soon as practicable
after the occurrence of the event, then, during the pendency of such

 

36



--------------------------------------------------------------------------------

Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, no Party shall be relieved from any indemnification
obligation or any obligation to make payments, as the result of Force Majeure,
regardless of which Party is affected; provided further that if the Force
Majeure impacts only a particular Facility Segment or Individual System, then
the suspension of obligations described in this sentence shall apply only to the
applicable Facility Segment or Individual System and not to the obligations
owing in connection with the rest of the System. The Party affected by Force
Majeure shall use commercially reasonable efforts to remedy the Force Majeure
condition with all reasonable dispatch, shall give notice to the other Party of
the termination of the Force Majeure, and shall resume performance of any
suspended obligation promptly after termination of such Force Majeure.

Section 12.2 Extension Due to Force Majeure. If a Party is unable to meet any
deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.

ARTICLE 13

CHANGE IN LAW; UNECONOMIC SERVICE

Section 13.1 Changes in Applicable Law.

(a)    If any new Laws are enacted or amended or any new interpretations in
respect of previously existing Laws are issued after the Effective Date that
require Gatherer to make capital expenditures with respect to the System, then
Gatherer may propose an increase to the applicable Individual Fee as may be
necessary or appropriate to preserve and continue for the Parties the rights and
benefits originally contemplated for the Parties by this Agreement; provided,
however, that no increase to the applicable Individual Fee pursuant to this
Section 13.1 shall be applicable unless and until, Gatherer would be required to
make capital expenditures with respect to the System in order to comply with
such new Law that materially and adversely affects the economics of the Services
provided, fees received, or the other economic benefits of this Agreement for
Gatherer.

(b)    Producer shall accept or reject, in its sole discretion, Gatherer’s
proposed increase to the Individual Fee within 30 Days after receiving such
proposal from Gatherer. If Producer fails to provide notice of such acceptance
or rejection within such 30-Day period, then Producer shall be deemed to have
rejected such increase. If Producer rejects or is deemed to reject the amount of
the proposed increase, then either Party may submit the determination of the
proposed increase to binding arbitration in accordance with Section 17.6. The
Parties will amend, update, or revise the applicable Agreement Addendum in
accordance with this Agreement to reflect any changes in the applicable
Individual Fees agreed to in accordance with this Section 13.1.

(c)    Producer and Gatherer shall use their commercially reasonable efforts to
comply with new and amended applicable Laws and new interpretations of existing
Laws.

 

37



--------------------------------------------------------------------------------

Section 13.2 Unprofitable Operations and Rights of Termination.

(a)    Existing Facilities. If (x) the gathering of Product from any Wells,
Separator Facilities or Receipt Points, (y) the delivery of Product to any
Delivery Points or (z) the provision of any other Service under this Agreement,
is or becomes uneconomical due to its volume, quality, or for any other cause,
then Gatherer shall not be obligated to provide the applicable Services so long
as such condition exists. If Gatherer validly suspends Services under this
Section 13.2(a) as a result of Producer’s (A) negligence, willful misconduct, or
breach of this Agreement, (B) delivery of Product that fails to meet the quality
specifications required by Section 7.1, or (C) execution of a plan of
development that deviates from the then-applicable Development Report, then
Gatherer may resume providing such Services at any time, upon two months’
advance written notice delivered to Producer, and the affected Wells, Separator
Facilities, Receipt Points, Drilling Units. For purposes of this Section
13.2(a), the term “uneconomical” shall include, with respect to the gathering of
Product from any Well, Separator Facility, or Receipt Point, the delivery of
Product to any Delivery Point, or the provision of any other Service under this
Agreement, that the actual, direct operating and maintenance expenses incurred
by Gatherer with respect thereto during any rolling three month period,
including expenses charged to Gatherer by third parties providing services for
Gatherer, exceed the total revenues received by Gatherer for Services rendered
with respect thereto during such period, as determined in accordance with
generally accepted accounting principles.

(b)    Election not to Expand System. If Gatherer determines, in its discretion,
that an expansion of the Individual System to satisfy the needs of Producer, as
described in Section 3.2, would be uneconomical, then Gatherer shall neither be
obligated to undertake such expansion nor to provide the applicable Services.
Producer shall be entitled to a release of the applicable Planned Wells, Planned
Separator Facilities and Dedicated Production pursuant to Section 2.4(a)(vi)
immediately upon Gatherer’s delivery of a System Plan (marked as “Final”)
indicating that a requested expansion would be uneconomical pursuant Section
13.2(d).

(c)    Start Date of Suspension of Services. Gatherer shall cause any suspension
of Services permitted by this Section 13.2 to commence on the first Day of a
Month and not on any other Day.

(d)    Supporting Documentation and Management Discussions. As soon as Gatherer
determines that an expansion of the Individual System will not be economic or
that continuing to provide Services at existing facilities has been rendered
uneconomic, Gatherer shall communicate the same in writing to Producer.

(i)    With respect to existing facilities, such notice shall be delivered to
Producer at least 180 Days in advance of any proposed curtailment under this
Section 13.2 and such notice shall be accompanied by documentation supporting
its claim that certain Services have become uneconomical. Commencing on the date
on which such notice is delivered and continuing for 180 Days, Gatherer shall
participate in Meetings of Senior Management if so requested by Producer, so
long as such Meetings of Senior Management are scheduled at mutually agreeable
times and locations, in order to negotiate a transition of Services that will
not materially adversely affect Producer. Such discussions may include the
following matters and such other matters aimed at ameliorating the detrimental
effects of Gatherer ceasing to provide Services: (A) purchase by Producer from
Gatherer of the pipe, rights of way or other assets necessary for the types of
services that otherwise would have been performed under this Agreement, (B) a

 

38



--------------------------------------------------------------------------------

continuation of the provision of Services hereunder by Gatherer for a period of
time longer than the 180 Days required hereby in order to permit Producer
sufficient time to take over operations or find an alternate midstream service
provider and (C) adjustments to the Development Plan or rework certain Wells in
order to address the concerns of Gatherer with respect to providing Services
thereto. In no event shall Gatherer’s obligation to be available for Meetings of
Senior Management create an obligation on Gatherer to continue providing
services past the 180 Days required hereby, and Gatherer is under no obligation
to agree to any amendments to this Agreement or modifications to the Services
provided in order to accommodate requests of Producer during such negotiations.
However, both Parties have an obligation to negotiate in good faith during such
discussions.

(ii)    With respect to planned facilities, Gatherer shall indicate that
providing Services to Planned Wells or Planned Separator Facilities is
uneconomical by failing to include the necessary expansion projects in the
applicable System Plan and shall provide supporting documentation for its
determination that such expansion would be uneconomical, if requested by
Producer. If Gatherer delivers a System Plan (marked as “Final”) describing the
necessary expansion projects, such delivery shall be deemed to be a commitment
by Gatherer to complete such expansion without exercising its rights under
Section 13.2(b), so long as conditions (including anticipated throughput,
pricing, the ability to obtain rights-of-way, Producer’s continued execution of
the Development Report, and any other factors deemed material by Gatherer) do
not materially change; provided, however that upon the initiation of Services
through such expansion project or through a component part of such expansion
project, such expansion (or applicable portion thereof) shall be considered
“existing facilities” for purposes of this Section 13.2 and Gatherer shall have
all of the rights set forth herein with respect to existing facilities that
become uneconomical. Nothing in this Section 13.2(d) shall give Producer a right
to consent to a suspension under this Section 13.2.

(e)    No Obligation to Drill or Operate. Without limiting the right of Producer
to revise the Development Report to eliminate any proposed Wells or Separator
Facilities, nothing herein shall be construed to require Producer to drill or
conduct any operations as to any Well, to continue to operate any Well, to place
any new Separator Facility into service or to maintain the operation of any
Separator Facility that a prudent operator would not in like circumstances drill
or continue to operate.

ARTICLE 14

REGULATORY STATUS

Section 14.1 Non-Jurisdictional System. This Agreement is subject to all valid
present and future Laws of Governmental Authorities now or hereafter having
jurisdiction over the Parties, this Agreement, the Services performed, or the
System. It is the intent of the Parties that no Governmental Authority shall
alter any provisions in the Agreement in such a way that would have the effect
of altering the economic benefits of either Party, as originally contemplated
under this Agreement. The Parties shall (a) vigorously defend and support in
good faith the enforceability of this Agreement and the continuance, without
alternation, of the Services in any and all proceedings before any Governmental
Authority in which this Agreement is subject to review and (b) not initiate or
support, either directly or indirectly, any challenge with any Governmental
Authorities to the rates provided

 

39



--------------------------------------------------------------------------------

herein or any other modification to this Agreement that would alter the economic
benefits of a Party as originally contemplated under this Agreement; provided,
however, nothing set forth herein shall restrict or prohibit Producer from
contesting or challenging or disputing with the other Party as to the
interpretation, breach, default or performance of this Agreement or any filings
of tariffs or any amendments thereto with respect to the System to the extent
such tariffs are not substantively identical to the economic terms set forth
herein. Notwithstanding the foregoing, Producer shall have the right to assert
in the appropriate forum in response to any change or proposed change in any
tariffs that such change is not in substantial accordance with the terms of this
Agreement.

Section 14.2 Government Authority Modification. Notwithstanding the provisions
of Section 14.1, if the rates are changed or required to be changed or any other
modification to this Agreement that alters the economic benefits of a Party, as
originally contemplated under this Agreement, in response to any order,
regulation, or other mandate of a Governmental Authority, then no such change or
modification shall constitute a breach or other default under the terms of this
Agreement, and the Parties shall negotiate in good faith to enter into such
amendments to this Agreement or a separate arrangement in order to give effect,
to the greatest extent possible, the economic benefit as originally contemplated
in this Agreement.

ARTICLE 15

INDEMNIFICATION AND INSURANCE

Section 15.1 Reciprocal Indemnity. To the fullest extent permitted by applicable
Law and except as otherwise set forth in Section 7.3:

(a)    Producer Indemnification. Producer shall release, protect, defend,
indemnify and hold harmless Gatherer Group from and against all Losses directly
or indirectly arising out of or in connection with bodily injury, death,
illness, disease, or loss or damage to property of Producer or any member of
Producer Group in any way arising out of or relating to this Agreement, directly
or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL APPLY
REGARDLESS OF FAULT OF GATHERER GROUP OR ANY OTHER PERSONS. (EXCEPT THAT IT
SHALL NOT APPLY TO THE EXTENT THAT SUCH LOSSES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER).

(b)    Gatherer Indemnification. Gatherer shall release, protect, defend,
indemnify and hold harmless Producer Group from and against all Losses directly
or indirectly arising out of or in connection with bodily injury, death,
illness, disease, or loss or damage to property of Gatherer or any member of
Gatherer Group in any way arising out of or relating to this Agreement, directly
or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL APPLY
REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER PERSONS. (EXCEPT THAT IT
SHALL NOT APPLY TO THE EXTENT THAT SUCH LOSSES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF PRODUCER).

(c)    Regardless of Fault. AS USED IN THE PRECEDING TWO SUBCLAUSES, THE PHRASE
“REGARDLESS OF FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT,

 

40



--------------------------------------------------------------------------------

CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, OR OTHERWISE), STRICT
LIABILITY, OR OTHER FAULT, OF ANY MEMBER OF GATHERER GROUP OR THE PRODUCER
GROUP, WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF AND WITHOUT LIMITATION OF
SUCH LOSS AND WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION.

Section 15.2 Indemnification Regarding Third Parties. Each Party shall release,
protect, defend, indemnify and hold the other Party harmless against any Loss by
a Third Party that is not a member of the Producer Group or Gatherer Group, to
the extent such Loss (a) is caused by the negligence or willful misconduct of
said indemnifying Party or such Party’s Group, or (b) in the case of Producer as
indemnifying Party, results from claims by a Third Party of title, rights, or
encumbrances in or to Product delivered by Producer to a Receipt Point.

Section 15.3 Penalties. Producer shall release, protect, defend, indemnify, and
hold harmless Gatherer from any Losses resulting from penalties imposed by a
Downstream Facility in any transportation contracts or service agreements
associated with, or related to, Producer’s owned or Controlled Product,
including any penalties imposed pursuant to the Downstream Facility’s tariff.

Section 15.4 Insurance. Gatherer and Producer shall (a) carry and maintain no
less than the insurance coverage set forth in Exhibit B, and (b) cause such
insurance to be (i) the primary coverage without any right of contribution from
any other insurance held by the other Party to the extent of the insured Party’s
indemnification obligations hereunder, and (ii) written and endorsed to include
waivers of all subrogation rights of the insurers against Gatherer and its Group
(in the case of Producer’s insurance) or Producer and its Group (in the case of
Gatherer’s insurance). Producer shall also cause the insurance carried and
maintained by it pursuant to this Section 15.4 to be endorsed to name Gatherer
and its Group as additional insureds or provide blanket additional insured
status that covers Gatherer and its Group as additional insureds, except in the
case of worker’s compensation insurance.

ARTICLE 16

ASSIGNMENT

Section 16.1 Assignment of Rights and Obligations under this Agreement.

(a)    Assignment. Except as specifically otherwise provided in this Agreement,
no Party shall have the right to assign its rights and obligations under this
Agreement (in whole or in part) to another Person except with the prior consent
of Gatherer (in the case of an assignment by Producer) or Producer (in the case
of an assignment by Gatherer), which consent may be withheld at such Party’s
sole discretion. Notwithstanding the foregoing,

(i)    Producer may assign its rights and obligations under this Agreement to
any Person to whom Producer assigns or transfers an interest in any of the
Dedicated Properties, insofar as this Agreement relates to such Dedicated
Properties, without the consent of Gatherer; provided that (A) such Person
assumes in writing the obligations of Producer under this Agreement insofar as
it relates to the portion of the Dedicated Properties so assigned or
transferred, such writing shall take the form of an Agreement Addendum, executed
by Gatherer, Producer and the assignee (and others, if appropriate) and such
writing shall be recorded in the real property

 

41



--------------------------------------------------------------------------------

records of the counties in which the Dedication Area is located, (B) such
assignment is made subject to this Agreement, (C) if such assignment or transfer
is made to an Affiliate of Producer, Producer shall not be released from any of
its obligations under this Agreement, and (D) if such transfer or assignment is
to a Person that is not an Affiliate of Producer, Producer shall be released
from its obligations under this Agreement with respect to the Dedicated
Properties so assigned or transferred; provided, further, that to the extent
such Person is not an Affiliate of Producer, except for the Dedicated Properties
assigned or transferred, this Agreement shall not bind any interests of such
Person or its Affiliates in any oil and/or gas leases, mineral interests, and
other similar interests owned by such Person as of or after the date of such
assignment or transfer;

(ii)    Gatherer may assign its rights and obligations under this Agreement to
any Affiliate Entity insofar and only insofar as this Agreement relates to the
Dedicated Properties for which such Affiliate Entity will be providing Services
(such Dedicated Properties, the “Affiliate Entity Dedicated Properties”);
provided that in lieu of assigning a portion of this Agreement (in the manner
set forth in this subclause (ii)), Producer and Affiliate Entity may enter into
a separate gathering agreement applicable to the Affiliate Entity Dedicated
Properties that is substantially similar to this Agreement and, with respect to
the Dedicated Properties covered by such separate gathering agreement (and only
with respect to such Dedicated Properties), this Agreement shall terminate and
cease to control.

(b)    Notice; Binding Effect. Within 30 Days prior to the date of execution of
a permitted assignment by Producer, Producer shall give Gatherer notice of any
assignment of this Agreement or Dedicated Properties. Gatherer shall give
Producer written notice of any assignment of this Agreement within 30 Days after
the date of execution of such permitted assignment. This Agreement shall be
binding upon and inure to the benefit of the respective permitted successors and
assigns of the Parties. Any attempted assignment made without compliance with
the provisions set forth in this Section 16.1 shall be null and void ab initio.

(c)    Releases not Assignments. Any release of any of the Dedicated Properties
from the Dedications pursuant to Section 2.4 shall not constitute an assignment
or transfer of such Dedicated Properties for the purposes of this Article 16.

Section 16.2 Pre-Approved Assignments. Each Party shall have the right without
the prior consent of the other Party to (a) mortgage, pledge, encumber or
otherwise impress a lien or security interest upon its rights and interest in
and to this Agreement, and (b) make a transfer pursuant to any security interest
arrangement described in (a) above, including any judicial or non-judicial
foreclosure and any assignment from the holder of such security interest to
another Person.

Section 16.3 Change of Control. Except as provided in Section 16.1, nothing in
this Article 16 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 16 shall prevent Gatherer’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Gatherer. However, if a change
of control of a Party gives rise to a reasonable basis for insecurity on the
part of the other Party, such change of control may be the basis for a request
of Adequate Assurance of Performance. Each member or owner of Producer

 

42



--------------------------------------------------------------------------------

or Gatherer, as applicable, shall have the right to assign and transfer such
member’s or owner’s interests (whether equity or otherwise and whether in whole
or in part) in Producer or Gatherer, as applicable, without restriction
contained in this Agreement.

ARTICLE 17

OTHER PROVISIONS

Section 17.1 Relationship of the Parties. The execution and delivery of this
Agreement and any Agreement Addendum shall create a binding agreement between
the Parties signatory thereto consisting of the terms set forth in such
Agreement and Addendum. This Agreement shall not be deemed or construed to
create, a partnership, joint venture or association or a trust between Producer
and Gatherer. This Agreement shall not be deemed or construed to authorize any
Party to act as an agent, servant or employee for any other Party for any
purpose whatsoever except as explicitly set forth in this Agreement. In their
relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

Section 17.2 Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and (ii) if to Gatherer,
at the address set forth on the signature page; provided that in the case of any
notice by electronic mail, such notice is confirmed by communication via another
method permitted by this Section 17.2. Any notice, consent, approval, request,
or other communication (“Communications”) given in accordance herewith shall be
deemed to have been given when (a) actually received or rejected by the
addressee in person or by courier, (b) (reserved), or (c) actually received or
rejected by the addressee upon delivery by overnight courier or United States
Mail, as shown in the tracking report or return receipt, as applicable.
Communications may not be transmitted by electronic mail, except for ordinary
course business communications that shall be deemed to be received, if
transmitted during normal business hours on such Business Day, or if transmitted
after normal business hours, on the next Business Day. Any Person may change
their contact information for notice by giving notice to the other Party in the
manner provided in this Section 17.2.

Section 17.3 Entire Agreement; Conflicts. This Agreement (including the
applicable Agreement Addendum and Exhibits) constitutes the entire agreement of
Producer and Gatherer pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations, and discussions, whether oral or
written, of Producer and Gatherer pertaining to the subject matter hereof. There
are no warranties, representations, or other valid and subsisting agreements
between Producer and Gatherer relating to the subject matter hereof except as
specifically set forth in this Agreement, including the exhibits hereto, and no
Party shall be bound by or liable for any alleged representation, promise,
inducement, or statements of intention not so set forth.

 

43



--------------------------------------------------------------------------------

Section 17.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Person waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
Producer and Gatherer under this Agreement shall be cumulative, and the exercise
or partial exercise of any such right shall not preclude the exercise of any
other right.

Section 17.5 Amendment. This Agreement may be amended only by an instrument in
writing executed (except as otherwise set forth in this Section 17.5) by
Producer and Gatherer and expressly identified as an amendment or modification.

Section 17.6 Governing Law; Venue. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF
AMERICA, EXCEPT THAT ANY PROVISION OF THE LAWS OF THE STATE OF TEXAS THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION SHALL NOT APPLY.
HOUSTON, HARRIS COUNTY, TEXAS, SHALL BE THE SOLE AND EXCLUSIVE VENUE FOR
RESOLUTION OF ANY DISPUTE ARISING UNDER THIS AGREEMENT. THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES AND EXPERT EXPENSES FROM THE
NON-PREVAILING PARTY. EACH PARTY EXPRESSLY WAIVES ANY RIGHTS UNDER APPLICABLE
LAW TO TRIAL BY JURY.

Section 17.7 Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.

Section 17.8 Preparation of Agreement. The Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

Section 17.9 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, Producer and Gatherer, as applicable,
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of Producer and Gatherer as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible. A ruling of invalidity, illegality or unenforceability as to
one Agreement shall only be applicable to that Agreement, not all the Agreements
covered by these Agreement Terms and Conditions.

 

44



--------------------------------------------------------------------------------

Section 17.10 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 17.11 Confidentiality. The Parties agree that this Agreement and all
related data and information (including any and all Development Reports)
exchanged by them or otherwise delivered hereunder shall be maintained in strict
and absolute confidence and no Party shall disclose or use, without the prior
written consent of the other Parties, any part of this Agreement or such data or
information unless the release of such information is required by Law (including
any requirement associated with an elective filing with a Governmental
Authority) or the rules or regulations of any stock exchange on which any
securities of the Parties or any Affiliates are traded or such use as is
reasonably necessary for such Party to exercise its rights and perform its
obligations hereunder. Nothing in this Agreement shall prohibit the Parties from
disclosing whatever information in such manner as may be required by statute,
rule or regulation; nor shall any Party be prohibited by the terms hereof from
disclosing information acquired under this Agreement to any financial
institution or investors providing or proposing financing to either Party or to
any Person proposing to purchase the equity in any Party to this Agreement or
the assets owned by any Party to this Agreement to the extent such financial
institutions and investors are bound by a written confidentiality and non-use
agreement that, at a minimum, is as restrictive (both as to scope and duration)
as the terms of this Section 17.11 and each Party hereto shall be an express
third-party beneficiary to such agreement. Notwithstanding the foregoing, the
restrictions in this Section 17.11 will not apply to information that (i) is in
the possession of the Party receiving such information prior to disclosure by
the other Party, (ii) is or becomes known to the public other than as a result
of a breach of this Agreement or (iii) becomes available to a Party on a
non-confidential basis from a source other than the other Party, provided that
such source is not bound by a confidentiality agreement with, or other fiduciary
obligations of confidentiality to, the other Party. With respect to any Third
Party that holds a working interest in any portion of the Dedicated Properties,
Gatherer, with the consent of Producer, may (x) share a copy of this Agreement
to any such Person who requests a copy and (y) provide a gathering agreement,
substantially in the form hereof, with such adjustments or modifications to
accommodate a non-operating working interest owner as deemed necessary or
appropriate by Gatherer to any such Person who elects to take production in
kind, rather than having Producer market such production. This Section will
survive any termination of this Agreement for a period of 24 Months from the end
of the Year in which the date of such termination occurred.

(Signatures on separate signatory page)

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

Producer ROSEHILL OPERATING COMPANY, LLC By:  

/s/ J. A. Townsend

Name:   J. A. Townsend Title:   President and Chief Executive Officer Gatherer
GATEWAY GATHERING AND MARKETING COMPANY By:  

/s/ Paul Ebner

Name:   Paul Ebner Title:   President

 

46



--------------------------------------------------------------------------------

EXHIBIT A

TO CRUDE OIL GATHERING

AGREEMENT

Description of Dedication Area

 

  •   Section 20, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

  •   East 240 acres of Section 24, Block 54, Township 1 South, T&P RR, Loving
County, Texas

 

  •   Section 26, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

  •   Section 32, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

  •   East  1⁄2 of Section 42, Block 54, Township 1 South, T&P RR, Loving
County, Texas

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

INSURANCE

Gatherer and Producer shall purchase and maintain in full force and effect at
all times during the Term of this Agreement, at such Party’s sole cost and
expense and from insurance companies that are rated (or whose reinsurers are
rated) “A-VII” or better by AM Best or “BBB-” or better by Standard & Poor’s or
an equivalent rating from another recognized rating agency, policies providing
the types and limits of insurance indicated below, which insurance shall be
regarded as a minimum and, to the extent of the obligations undertaken by such
Party in this Agreement, shall be primary (with the exception of the Excess
Liability Insurance and Workers’ Compensation) as to any other existing, valid,
and collectable insurance. Each Party’s deductibles shall be borne by that
Party.

 

  A. Where applicable, Workers’ Compensation and Employers’ Liability Insurance,
in accordance with the statutory requirements of the State of Texas, and
endorsed specifically to include the following:

 

  1. Employers’ Liability, subject to a limit of liability of not less than
$1,000,000 per accident, $1,000,000 for each employee/disease, and a $1,000,000
policy limit.

The Workers’ Compensation and Employers’ Liability Insurance policy(ies) shall
contain an alternate employer endorsement.

 

  B. Commercial General Liability Insurance, with limits of liability of not
less than the following:

$2,000,000 general aggregate

$1,000,000 each occurrence, Bodily Injury or Property Damage Combined Single
Limit

Such insurance shall include the following:

 

  1. Premises and Operations coverage.

 

  2. Contractual Liability covering the liabilities assumed under this
Agreement.

 

  3. Broad Form Property Damage Liability endorsement, unless policy is written
on November 1988 or later ISO form.

 

  4. Products and Completed Operations.

 

  5. Time Element Limited Pollution coverage.

 

  C. If applicable, Automobile Liability Insurance, with limits of liability of
not less than the following:

$1,000,000 Bodily Injury or Property Damage Combined Single Limit, for each
occurrence.

Such coverage shall include hired and non-owned vehicles and owned vehicles
where applicable.

 

B-1



--------------------------------------------------------------------------------

  D. Excess Liability Insurance, with limits of liability not less than the
following:

Limits of Liability - $10,000,000 Occurrence/Aggregate for Bodily Injury and
Property Damage in excess of the coverage outlined in Paragraphs A, B, and C.

The limits of coverage required in this Agreement may be met with any
combination of policies as long as the minimum required limits are met.

Each Party to this Agreement shall have the right to acquire, at its own
expense, such additional insurance coverage as it desires to further protect
itself against any risk or liability with respect to this Agreement and
operations and activities under this Agreement or related thereto. All insurance
maintained by or on behalf of Producer or Gatherer shall contain a waiver by the
insurance company of all rights of subrogation in favor of the other Party.

Neither the minimum policy limits of insurance required of the Parties nor the
actual amounts of insurance maintained by the Parties under their insurance
program shall operate to modify the Parties’ liability or indemnity obligations
in this Agreement.

A Party may self-insure the requirements in this Exhibit B, if such Party or its
parent is considered investment grade (S&P BBB- or equivalent or higher).

(End of Exhibit B)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

INDIVIDUAL FEE; THRESHOLD

AMOUNT

[Provided Separately]

 

C-1